Exhibit 10.2

SEPARATION AGREEMENT

by and between

TRAVELPORT LIMITED

and

ORBITZ WORLDWIDE, INC.

Dated as of July 25, 2007.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I DEFINITIONS

 

 

 

 

1

Section 1.1 Certain Definitions

 

 

 

 

 

ARTICLE II THE TRANSACTIONS

 

 

 

 

 

Section 2.1 General

 

11

Section 2.2 Transfer of Assets

 

11

Section 2.3 Assumption and Satisfaction of Liabilities

 

12

Section 2.4 Intercompany Accounts

 

13

Section 2.5 Limitation of Liability

 

13

Section 2.6 Transfers Not Effected On or Prior to the Date Hereof; Transfers
Deemed Effective as of the Date Hereof

 

14

Section 2.7 Conveyancing and Assumption Instruments

 

16

Section 2.8 Further Assurances

 

16

Section 2.9 Novation of Liabilities

 

17

Section 2.10 Guarantees

 

18

Section 2.11 Disclaimer of Representations and Warranties

 

20

Section 2.12 Allocation of Costs and Expenses

 

21

 

 

 

ARTICLE III EQUITY PURCHASE RIGHTS

 

 

 

 

 

Section 3.1 Equity Purchase Rights

 

22

 

 

 

ARTICLE IV FINANCIAL AND OTHER INFORMATION

 

 

 

 

 

Section 4.1 Ten Percent Threshold

 

23

Section 4.2 Twenty Percent Threshold

 

23

Section 4.3 Fifty Percent Threshold

 

28

Section 4.4 Attorney Client Privilege

 

29

 

 

 

ARTICLE V REGISTRATION RIGHTS

 

 

 

 

 

Section 5.1 Piggyback Registrations

 

30

Section 5.2 Requested Registrations

 

31

Section 5.3 Registration Procedures

 

32

Section 5.4 Restriction on Disposition of Registrable Securities

 

35

Section 5.5 Selection of Underwriters

 

35

Section 5.6 Registration Expenses

 

35

i


--------------------------------------------------------------------------------


 

Section 5.7 Conversion of Other Securities

 

36

Section 5.8 Rule 144

 

36

Section 5.9 Transfer of Registration Rights

 

36

 

 

 

ARTICLE VI BUSINESS AND REGISTRATION STATEMENT INDEMNIFICATION

 

 

 

 

 

Section 6.1 General Cross Indemnification

 

37

Section 6.2 Registration Statement Indemnification

 

38

Section 6.3 Contribution

 

39

Section 6.4 Procedure

 

40

Section 6.5 Other Matters

 

40

 

 

 

ARTICLE VII OTHER PROVISIONS

 

 

 

 

 

Section 7.1 Insurance

 

41

Section 7.2 Non-Solicitation; Non-Hire.

 

41

Section 7.3 Form S-8

 

42

Section 7.4 Regulatory Approvals

 

42

Section 7.5 Charter Provision

 

42

Section 7.6 Access to Historical Records

 

42

Section 7.7 Records Stemming from Affiliate Relationship

 

43

Section 7.8 Litigation and Settlement Cooperation

 

43

Section 7.9 Cendant Transition Services Agreement

 

44

Section 7.10 Cendant Separation Agreement

 

44

Section 7.11 Corporate Names and Other Parties’ Trademarks.

 

44

Section 7.12 Information.

 

45

Section 7.13 Travelport Credit Facility; Indentures

 

45

Section 7.14 GIGADA and PFS Agreement Reporting

 

45

Section 7.15 Payment of Dividend to TDS

 

46

 

 

 

ARTICLE VIII EMPLOYMENT MATTERS

 

 

 

 

 

Section 8.1 Employees on Travelport or OWW Payroll

 

46

 

 

 

ARTICLE IX DISPUTE RESOLUTION

 

 

 

 

 

Section 9.1 Negotiation

 

46

Section 9.2 Arbitration

 

47

Section 9.3 Confidentiality Arbitration Proceedings

 

48

 

 

 

ARTICLE X MISCELLANEOUS

 

 

 

 

48

Section 10.1 Notices

 

 

ii


--------------------------------------------------------------------------------


 

Section 10.2 Binding Nature of Agreement

 

49

Section 10.3 Descriptive Headings

 

49

Section 10.4 Remedies

 

49

Section 10.5 Governing Law

 

49

Section 10.6 Counterparts

 

50

Section 10.7 Severability

 

50

Section 10.8 Confidential Information

 

50

Section 10.9 Amendment and Modification

 

51

Section 10.10 Entire Agreement

 

51

Section 10.11 Assignment

 

52

Section 10.12 Recapitalization, Dilution Adjustments, etc

 

52

Section 10.13 Other Agreements

 

52

Section 10.14 Further Actions

 

52

Section 10.15 No Third Party Beneficiaries

 

52

Section 10.16 Drafting of Language

 

53

Section 10.17 No Circumvention

 

53

 

iii


--------------------------------------------------------------------------------


LIST OF SCHEDULES

Schedule 1.1(a)

 

B2C Assets

Schedule 1.1(b)

 

B2C Liabilities

Schedule 2.5

 

Continuing Agreements

Schedule 7.2(a)

 

Individuals Exempt from Non-Solicitation, Non-Hire

Schedule 10.13

 

Ancillary Agreements

 

iv


--------------------------------------------------------------------------------


SEPARATION AGREEMENT

SEPARATION AGREEMENT, dated as of July 25, 2007, by and between ORBITZ
WORLDWIDE, INC., a Delaware corporation (“OWW”), and TRAVELPORT LIMITED, a
Bermuda company f/k/a TDS Investor (Bermuda) Ltd. (“Travelport”).

WHEREAS, Travelport is the indirect owner of all of the issued and outstanding
Common Stock of OWW immediately prior to the date hereof;

WHEREAS, the Board of Directors of Travelport has determined that it is
appropriate, desirable and in the best interests of Travelport and its
stockholders to offer for sale a certain percentage of the Common Stock of OWW
in a registered public offering;

WHEREAS, the Parties engaged in a reorganization of their respective U.S.
businesses in February, 2007, to transfer the B2C Businesses from members of the
Travelport Affiliated Group to members of the OWW Affiliated Group and their B2B
Businesses from members of the OWW Affiliated Group to members of the Travelport
Affiliated Group, and by this Agreement the Parties are engaging in additional
reorganization transactions for the purpose of effecting the IPO;

NOW, THEREFORE, in contemplation of OWW ceasing to be wholly-owned by Travelport
and for good and valuable consideration, the receipt and adequacy of which are
acknowledged, the Parties hereto, intending to be legally bound, hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1  Certain Definitions.  In addition to the terms defined elsewhere in
this Agreement, the following terms shall have the following meanings:

“AAA” shall have the meaning set forth in Section 9.2.

“Actions” shall have the meaning ascribed to such term in Section 6.1(a).

“Affiliate” means (i) with respect to the Travelport Affiliated Group, any other
member of the Travelport Affiliated Group, and (ii) with respect to the OWW
Affiliated Group, any other member of the OWW Affiliated Group.

“Affiliated Group” shall mean either the Travelport Affiliated Group or the OWW
Affiliated Group, as applicable.

“Agreement” and “hereof” and “herein” means this Separation Agreement, including
all amendments, modifications and supplements and any exhibits or schedules to
any of the foregoing, and shall refer to the Agreement as the same may be in
effect at the time such reference becomes operative.


--------------------------------------------------------------------------------


“Agreement Disputes” shall have the meaning ascribed to such term in Section
9.1.

“Ancillary Agreements” means those agreements identified on Schedule 10.13
hereto.

 “Annual Financial Statements” shall have the meaning set forth in Section
4.2(f).

“Assets” shall mean assets, properties, claims and rights (including goodwill),
wherever located (including in the possession of vendors or other third parties
or elsewhere), of every kind, character and description, whether real, personal
or mixed, tangible, intangible or contingent, in each case whether or not
recorded or reflected or required to be recorded or reflected on the Records or
financial statements of any Person, including the following:

(i)                                     all accounting and other legal and
business books, records, ledgers and files whether printed, electronic or
written;

(ii)                                  all apparatuses, computers and other
electronic data processing and communications equipment, fixtures, machinery,
equipment, furniture, office equipment, automobiles, trucks, aircraft and other
transportation equipment, special and general tools, test devices, prototypes
and models and other tangible personal property;

(iii)                               all inventories of products, goods,
materials, parts, raw materials and supplies;

(iv)                              all interests in real property of whatever
nature, including easements, whether as owner, mortgagee or holder of a Security
Interest in real property, lessor, sublessor, lessee, sublessee or otherwise;

(v)                                 all interests in any capital stock or other
equity interests of any Subsidiary or any other Person, all bonds, notes,
debentures or other securities issued by any Subsidiary or any other Person, all
loans, advances or other extensions of credit or capital contributions to any
Subsidiary or any other Person and all other investments in securities of any
Person;

(vi)                              all license contracts, leases of personal
property, open purchase orders for raw materials, supplies, parts or services,
unfilled orders for the manufacture and sale of products and other contracts or
commitments;

(vii)                           all deposits, letters of credit and performance
and surety bonds;

(viii)                        all written (including in electronic form)
technical information, data, specifications, research and development
information, engineering drawings and specifications, operating and maintenance
manuals, and materials and analyses prepared by consultants and other third
parties;

(ix)                                all Intellectual Property;

2


--------------------------------------------------------------------------------


(x)                                   all Software;

(xi)                                all cost information, sales and pricing
data, customer prospect lists, supplier records, customer and supplier lists,
customer and vendor data, correspondence and lists, product data and literature,
artwork, design, development and business process files and data, vendor and
customer drawings, specifications, quality records and reports and other books,
records, studies, surveys, reports, plans and documents;

(xii)                             all prepaid expenses, trade accounts and other
accounts and notes receivables;

(xiii)                          all rights under contracts, all claims or rights
against any Person, choses in action or similar rights, whether accrued or
contingent;

(xiv)                         all rights under insurance policies and all rights
in the nature of insurance, indemnification or contribution;

(xv)                            all licenses, permits, approvals and
authorizations which have been issued by any governmental entity;

(xvi)                         all cash or cash equivalents, bank accounts, lock
boxes and other deposit arrangements; and

(xvii)                      all interest rate, currency, commodity or other
swap, collar, cap or other hedging or similar Contracts or arrangements.

“Assume” and “Assumption” shall have the meanings set forth in Section 2.3.

“Average Market Price” shall have the meaning set forth in Section 3.1.

“Avis Budget” means Avis Budget Group, Inc., a Delaware corporation formerly
known as Cendant Corporation.

“B2B Assets” means all of the Assets of the B2B Businesses, excluding the B2C
Assets.

“B2B Businesses” means those businesses of the Parties whose services primarily
focus on the business-to-business marketplace, including electronic travel
distribution services that connect travel suppliers to travel agencies, the
provision of wholesale accommodation and destination services, transaction
processing solutions for travel suppliers and other travel industry customers,
supplier services businesses that provide technology services and solutions for
the airline and hotel industries, and corporate solutions operations that
provide corporate travel fulfillment solutions.  For the avoidance of doubt, B2B
Businesses include but are not limited to Galileo, the global distribution
system (including Apollo GDS, Galileo, Shepherd Systems, Southern Cross and
IGTS), and Gullivers Travel Associates, the wholesale travel business (including
Octopus Travel and Needahotel).

3


--------------------------------------------------------------------------------


“B2B Liabilities” means all of the Liabilities of the B2B Businesses, excluding
the B2C Liabilities.

“B2C Assets” means all of the Assets of the B2C Businesses including but not
limited to those set forth in Schedule 1.1(a).

“B2C Businesses” means those businesses of the Parties whose services primarily
focus on the business-to-consumer marketplace, including offering travel
products and services directly to consumers, largely through online travel
agencies. For the avoidance of doubt, B2C Businesses include but are not limited
to the Parties’ online travel agencies in the United States, Europe and Asia
Pacific, including Orbitz and CheapTickets in the United States and ebookers in
Europe.

“B2C Liabilities” means all of the Liabilities of the B2C Businesses including
but not limited to those set forth in Schedule 1.1(b).

“BNS” means The Bank of Nova Scotia Trust Company of New York, in its capacity
as trustee under the Indentures.

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in New York City are authorized or
obligated by law or executive order to close (except as provided in Section
2.10(d)).

“Cendant Separation Agreement” means that certain Separation and Distribution
Agreement, dated as of July 27, 2006, by and among Avis Budget, Realogy, Wyndham
and Travelport.

“Cendant Transition Services Agreement” means that certain Transition Services
Agreement, dated as of July 27, 2006, by and among Avis Budget, Realogy, Wyndham
and Travelport.

“Charter” means the certificate of incorporation of OWW, as in effect
immediately following the closing of the IPO.

“Claims Made Policies” means those liability insurance policies requiring that a
claim be made against the insured and reported to the insurer during the policy
period in order for coverage to apply.

“Common Stock” means the common stock, par value $0.01 per share, of OWW.

“Confidential Business Information” shall mean all Information, data or material
other than Confidential Operational Information, including (i) earnings reports
and forecasts, (ii) macro-economic reports and forecasts, (iii) business plans,
(iv) general market evaluations and surveys and (v) financing and credit-related
information.

“Confidential Information” shall mean Confidential Business Information and
Confidential Operational Information concerning a Party and/or its Subsidiaries
which, prior to or following the date hereof, has been disclosed by a Party or
its Subsidiaries to the Party or its

4


--------------------------------------------------------------------------------


Subsidiaries, in written, oral (including by recording), electronic, or visual
form to, or otherwise has come into the possession of, the other Party,
including pursuant to the access provisions of Section 7.6 or any other
provision of this Agreement (except to the extent that such information has been
(i) in the public domain or released to a third party without an obligation of
confidentiality through no fault of such Party or its Subsidiaries or (ii)
independently developed, or lawfully acquired from other sources by such Party
or its Subsidiaries to which it was furnished; provided, however, in the case of
clause (ii) that, to the furnished Party’s knowledge, such sources did not
provide such information in breach of any confidentiality obligations).

“Confidential Operational Information” shall mean all operational Information,
data or material including (i) specifications, ideas and concepts for products
and services, (ii) quality assurance policies, procedures and specifications,
(iii) customer information, (iv) Software, (v) training materials and
information and (vi) all other know-how, methodology, procedures, techniques and
trade secrets related to design, development and operational processes.

“Continuing Agreements” means those agreements identified on Schedule 2.5
hereto.

“Demand Registration” shall have the meaning set forth in Section 5.2(a).

“Denver Data Center” means the data center operated by Travelport in Denver,
Colorado.

“Dispute Notice” shall have the meaning ascribed to such term in Section 9.1.

“Equity Purchase Rights” shall have the meaning set forth in Section 3.1.

“Equity Securities” means shares of Voting Stock or any securities convertible
into or exchangeable for shares of Voting Stock or any options, warrants or
rights to acquire shares of Voting Stock.

“Equity Securities Amount” shall have the meaning set forth in Section 3.1.

“Exchange Act” means the Securities Exchange Act of 1934.

“Fair Market Value” means, with respect to any Asset or security, the fair
market value thereof as determined jointly by Travelport and OWW, or in the
event that they are unable to agree, as determined by a mutually acceptable
nationally recognized investment banking or other valuation expert.

“GAAP” means United States generally accepted accounting principles.

“Guaranty Release” shall have the meaning ascribed to such term in Section
2.10(b).

“Indemnitees” shall have the meaning set forth in Section 6.4.

5


--------------------------------------------------------------------------------


“Indentures” means the Senior Indenture and the Senior Subordinated Indenture,
collectively.

“Information” shall have the meaning set forth in Section 7.12(a).

“Inspectors” shall have the meaning set forth in Section 5.3(g).

“Intellectual Property” shall mean all intellectual property and industrial
property rights of any kind or nature, including all U.S. and foreign (i)
patents, patent applications, patent disclosures, and all related continuations,
continuations-in-part, divisionals, reissues, re-examinations, substitutions and
extensions thereof, (ii) Trademarks, (iii) copyrights and copyrightable subject
matter, (iv) rights of publicity, (v) moral rights and rights of attribution and
integrity, (vi) rights in Software, (vii) trade secrets and all other
confidential information, know-how, inventions, proprietary processes, formulae,
models and methodologies, (viii) rights of privacy and rights to personal
information, (ix) telephone numbers and Internet protocol addresses, (x) all
rights in the foregoing and in other similar intangible Assets, (ix) all
applications and registrations for the foregoing and (xii) all rights and
remedies against past, present, and future infringement, misappropriation, or
other violation of the foregoing.

“IPO” means the initial public offering of the Common Stock as contemplated by
the IPO S-1.

“IPO S-1” means OWW’s registration statement on Form S-1 (No. 333-142797)
relating to the IPO, as the same may be amended or supplemented from time to
time.

“Keepwell” means any guarantee, letter of credit, surety bond, other performance
guarantee, keepwell, or net worth or financial condition maintenance agreement
of or by any member of the Travelport Affiliated Group provided to any Person
with respect to any actual or contingent obligation of any member of the OWW
Affiliated Group.

“Liabilities” shall mean any and all debts, liabilities, costs, expenses and
obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured, reserved or unreserved, or determined or determinable, including
those arising under any law, claim, demand, Action, whether asserted or
unasserted, or order, writ, judgment, injunction, decree, stipulation,
determination or award entered by or with any governmental entity and those
arising under any contract or any fines, damages or equitable relief which may
be imposed and including all costs and expenses related thereto.

“Liable Party” shall have the meaning ascribed to such term in Section 2.9(b).

“Losses” shall have the meaning ascribed to such term in Section 6.1(a).

“Master License Agreement” shall mean that certain Master License Agreement,
dated as of July 23, 2007, by and among Galileo International Technology, LLC, a
Delaware limited liability company, Galileo International, LLC, a Delaware
limited liability company, Orbitz, LLC, a Delaware limited liability company,
ebookers Limited, a company organized under English law, Donvand Limited, a
company organized under English law, Travelport for

6


--------------------------------------------------------------------------------


Business, Inc., a Delaware Corporation, Travelport Development, LLC, a Delaware
limited liability company and Neat Group Corporation, a Delaware Corporation.

“Non-OWW Marks” shall have the meaning set forth in Section 7.11(a).

“Occurrence Based Policies” means those liability and property insurance
policies requiring that an incident or event giving rise to a claim take place
during the policy period in order for coverage to apply, regardless of when the
claim is made against the insured or reported to the insurer.

“Other Party” shall have the meaning ascribed to such term in Section 2.9(a).

“OWW” shall have the meaning ascribed to such term in the preamble.

“OWW Affiliated Group” means, collectively, OWW and all of its direct and
indirect Subsidiaries now or hereafter existing.

“OWW Auditors” shall have the meaning set forth in Section 3.1(o).

“OWW Credit Facility” means the Credit Agreement dated as of July 25, 2007 by
and among OWW, UBS AG, Stamford Branch, UBS Loan Finance LLC and other lenders
party thereto.

“OWW Employees” means all current, former or retired employees of any member of
the OWW Affiliated Group.

“OWW Information” shall have the meaning set forth in Section 3.1(l).

“OWW Marks” shall the meaning set forth in Section 7.11(b).

“OWW Public Documents” shall have the meaning set forth in Section 3.1(i).

“Party” or “Parties” means OWW and/or Travelport.

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, association or other entity and any trust, unincorporated
organization or government or any agency or political subdivision thereof.

“Privilege” shall have the meaning set forth in Section 4.4.

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement, as amended or supplemented by any prospectus supplement and by all
other amendments and supplements to such prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus or
prospectuses.

“Public Company Stock” means any class or series of Voting Stock registered
under the Exchange Act and broadly held and actively traded by public
stockholders.

“Public Filings” shall have the meaning set forth in Section 3.1(m).

7


--------------------------------------------------------------------------------


“Quarterly Financial Statements” shall have the meaning set forth in Section
4.2(e).

“Realogy” means Realogy Corporation, a Delaware corporation.

“Records” shall have the meaning set forth in Section 7.6.

“Registrable Securities” means any shares of Common Stock or any other Equity
Security issued by OWW held by any member of the Travelport Affiliated Group or
by any Transferee thereof described in Section 5.9 hereof and any other security
(whether issued by OWW or another Person) into or for which the Common Stock or
such other Equity Security has been or is to be converted, substituted or
exchanged, and any security issued or issuable with respect to such Common Stock
or Equity Security upon any stock dividend or stock split or in connection with
a combination of shares, reclassification, recapitalization, merger,
consolidation or other reorganization or otherwise.

“Registration Indemnitees” shall have the meaning set forth in Section 6.2(a).

“Registration Statement” means any registration statement of OWW filed with the
SEC under the Securities Act, including, but not limited to, the IPO S-1 and any
registration statement which relates to any of the Registrable Securities,
including in each such case the Prospectus relating thereto, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all materials incorporated by reference in such Registration
Statement and Prospectus.

“Regulation S-K” means Regulation S-K of the General Rules and Regulations under
the Securities Act.

“Regulation S-X” means Regulation S-X of the General Rules and Regulations under
the Securities Act.

“Restricted Employees” shall have the meaning set forth in Section 7.2.

“Rules” shall have the meaning ascribed to such term in Section 9.2.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Indenture” means the Indenture dated as of August 23, 2006 by and among
Travelport LLC and BNS relating to the Senior Notes, as supplemented by
Supplemental Indenture No. 1 thereto dated as of January 11, 2007 between
Warpspeed Sub Inc. and BNS, and Supplemental Indenture No. 2 thereto, dated as
of March 13, 2007, among Travelport LLC, TDS Investor (Luxembourg) S.à.r.l.,
Travelport Inc., OWW, Travelport Holdings, Inc. and BNS.

“Senior Notes” means the Senior Dollar Floating Rate Notes Due 2014, Senior Euro
Floating Rate Notes due 2014 and the 97/8% Senior Dollar Fixed Rate Notes due
2014 issued by Travelport LLC pursuant to the Senior Indenture.

8


--------------------------------------------------------------------------------


“Senior Subordinated Indenture” means the Indenture dated as of August 23, 2006
by and among Travelport LLC and BNS relating to the Senior Subordinated Notes,
as supplemented by Supplemental Indenture No. 1 thereto, dated as of January 11,
2007, between Warpspeed Sub Inc. and BNS, and Supplemental Indenture No. 2
thereto, dated as of March 13, 2007, among Travelport LLC, TDS Investor
(Luxembourg) S.à.r.l., Travelport Inc., OWW, Travelport Holdings, Inc. and BNS.

“Senior Subordinated Notes” means the 11 7/8% Dollar Senior Subordinated Fixed
Rate Notes due 2016 and the 10 7/8% Senior Subordinated Euro Fixed Rate Notes
due 2016 issued by Travelport LLC pursuant to the Subordinated Indenture.

 “Separation” shall have the meaning specified in Section 2.1.

“Shared Contract” shall have the meaning specified in Section 2.2(c).

“Shoe Dividend” shall have the meaning attributed to it in Section 7.15.

“Software” shall mean all computer programs (whether in source code, object
code, or other form), algorithms, databases, compilations and data, and
technology supporting the foregoing, and all documentation, including flowcharts
and other logic and design diagrams, technical, functional and other
specifications, and user and training materials related to any of the foregoing.

“Solicitation” shall have the meaning set forth in Section 7.2.

“Subsidiary” shall mean with respect to any Person (i) a corporation, fifty
percent (50%) or more of the voting or capital stock of which is, as of the time
in question, directly or indirectly owned by such Person, (ii) any other
partnership, joint venture, association, joint stock company, trust,
unincorporated organization or other entity in which such Person, directly or
indirectly, owns fifty percent (50%) or more of the equity economic interest
thereof or has the power to elect or direct the election of fifty percent (50%)
or more of the members of the governing body of such entity or otherwise has
control over such entity (e.g., as the managing partner of a partnership), or
(iii) which would be considered subsidiaries of such Person within the meaning
of Regulation S-K or Regulation S-X.

“TAI” means Travelport Americas, Inc., a Delaware corporation, formerly known as
Travelport Inc. and Cendant Travel Distribution Services Group, Inc.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of the date
hereof, by and between OWW and Travelport.

“TDS” means TDS Investor (Luxembourg) S.a.r.l.

“Third Party Claim” shall have the meaning assigned to such term in Section
7.8(a).

“Trademarks” shall mean all U.S. and foreign trademarks, service marks,
corporate names, trade names, domain names, logos, slogans, designs, trade dress
and other

9


--------------------------------------------------------------------------------


similar designations of source or origin, together with the goodwill symbolized
by any of the foregoing.

“Trading Day” shall have the meaning set forth in Section 3.1.

“Transactions” shall mean the Separation and the IPO, considered together.

“Transfer” shall have the meaning set forth in Section 2.2(a).

“Transferee” shall have the meaning set forth in Section 5.9(a).

“Transition Services Agreement” means that certain Transition Services Agreement
entered into on the date hereof by Travelport Inc. and OWW.

“Travelport” shall have the meaning ascribed to such term in the preamble.

“Travelport Affiliated Group” means, collectively, Travelport and all of its
direct and indirect Subsidiaries now or hereafter existing, other than members
of the OWW Affiliated Group.

“Travelport Annual Statements” shall have the meaning set forth in Section
3.1(o).

“Travelport Auditors” shall have the meaning set forth in Section 3.1(o).

“Travelport Credit Facility” means the First Amended and Restated Credit
Agreement dated as of August 23, 2006, as amended and restated on January 29,
2007 and May 23, 2007, by and among Travelport LLC, Travelport Limited (f/k/a
TDS Investor (Bermuda) Ltd.), Waltonville Limited, UBS AG, Stamford Branch, UBS
Loan Finance LLC and other lenders party thereto.

“Travelport LLC” means Travelport LLC, a Delaware limited liability company,
which was formerly known as Travelport Inc. and TDS Investor Corporation.

 “Trigger Date” means the first date on which Travelport ceases to beneficially
own Voting Stock entitled to fifty percent (50%) or more of the votes entitled
to be cast by the then outstanding Voting Stock.

“TTO Related Accounts” means all intercompany accounts related to information
technology, communications and data center services to be provided by any member
of the Travelport Affiliated Group to any member of the OWW Affiliated Group
after the date hereof pursuant to the Transition Services Agreement, including
those that do not appear on Schedule A to Exhibit A thereto.

“TTO Related Liabilities” means all Liabilities related to information
technology, communications and data center services to be provided by any member
of the Travelport Affiliated Group to any member of the OWW Affiliated Group
after the date hereof pursuant to the Transition Services Agreement, including
those that do not appear on Schedule A to Exhibit A thereto.

10


--------------------------------------------------------------------------------


“Underwritten Offering” means a public offering in which securities of OWW are
sold to one or more underwriters on a firm commitment basis for reoffering to
the public.

“Voting Stock” means all securities issued by OWW having the ordinary power to
vote in the election of directors of OWW, other than securities having such
power only upon the occurrence of a default or any other extraordinary
contingency.

“Wyndham” means Wyndham Worldwide Corporation, a Delaware corporation.

ARTICLE II

THE TRANSACTIONS

Section 2.1  General.  Subject to the terms and conditions of this Agreement,
the Parties shall use their respective reasonable commercial efforts to
consummate the Transactions to the extent not already completed.  It is the
intent of the Parties that after consummation of the Transactions, and except as
otherwise provided in the Ancillary Agreements or the Continuing Agreements, (i)
all of the right, title and interest in and to the B2C Assets will be owned or
held by one or more members of the OWW Affiliated Group, the operation of the
B2C Businesses will be conducted by one or more members of the OWW Affiliated
Group and the B2C Liabilities will be all assumed directly or indirectly by (or
remain with) one or more members of the OWW Affiliated Group, and (ii) all of
the right, title and interest in and to the B2B Assets will be owned or held by
one or more members of the Travelport Affiliated Group, the operation of the B2B
Businesses will be conducted by one or more members of the Travelport Affiliated
Group and the B2B Liabilities will be all assumed directly or indirectly by (or
remain with) one or more members of the Travelport Affiliated Group ((i) and
(ii), together, the “Separation”).

Section 2.2  Transfer of Assets.

 

(a)          On or prior to the date hereof to the extent not already completed,
and except as otherwise provided in the Ancillary Agreements or the Continuing
Agreements: (i) Travelport shall, on behalf of itself and its Subsidiaries, as
applicable, transfer, contribute, assign and convey or cause to be transferred,
contributed, assigned and conveyed (“Transfer”) to OWW all of its and its
Subsidiaries’ right, title and interest in and to the B2C Assets, and (ii) OWW
shall, on behalf of itself and its Subsidiaries, as applicable, Transfer to
Travelport all of its and its Subsidiaries’ right, title and interest in and to
the B2B Assets.

(b)         Unless otherwise agreed to by the Parties, each Party shall be
entitled to designate the member of such Party’s Affiliated Group to which any
Assets are to be Transferred pursuant to this Section 2.2.

(c)          Treatment of Shared Contracts. Without limiting the generality of
the obligations set forth in Sections 2.2(a) and (b):

(i)                                     Unless the Parties otherwise agree, any
contract that is (1) part of the B2B Assets but inures in whole or in part to
the benefit or burden of any member of the OWW Affiliated Group, or (2) part of
the B2C Assets but inures in whole or in part to the benefit or burden of any
member of the

11


--------------------------------------------------------------------------------


Travelport Affiliated Group (each, a “Shared Contract”), shall be assigned in
whole or in part to the applicable member(s) of the applicable Affiliated Group,
if so assignable, or appropriately amended prior to, on or after the date
hereof, so that each Party or the members of their respective Affiliated Groups
shall be entitled to the rights and benefits, and shall assume the related
portion of any Liabilities, inuring to their respective businesses; provided,
however, that (x) in no event shall any member of any Affiliated Group be
required to assign (or amend) any Shared Contract in its entirety or to assign a
portion of any Shared Contract which is not assignable (or cannot be amended) by
its terms (including any terms imposing consents or conditions on an assignment
where such consents or conditions have not been obtained or fulfilled) and (y)
if any Shared Contract cannot be so partially assigned by its terms or
otherwise, or cannot be amended or if such assignment or amendment would impair
the benefit the parties thereto derive from such Shared Contract, the Parties
shall, and shall cause each of their respective Subsidiaries to, take such other
reasonable and permissible actions to cause Travelport or OWW, as the case may
be, to receive the benefit of that portion of each Shared Contract that is part
of the B2B Assets or the B2C Assets, as the case may be (in each case, to the
extent so related), as if such Shared Contract had been assigned to (or amended
to allow) such member of the applicable Affiliated Group pursuant to this
Section 2.2 and to bear the burden of the corresponding Liabilities (including
any Liabilities that may arise by reason of such arrangement) as if such
Liabilities had been assumed by a member of the applicable Affiliated Group
pursuant to this Section 2.2.

(ii)                                  Nothing in this Section 2.2(c) shall
require any member of either the Travelport Affiliated Group or the Orbitz
Affiliated Group to make any material payment (except to the extent advanced,
assumed or agreed in advance to be reimbursed by any member of the other
Affiliated Group), incur any material obligation or grant any material
concession for the benefit of any member of the other Affiliated Group to effect
any transaction contemplated by this Section 2.2(c).

(d)         Consents. The Parties shall use their commercially reasonable
efforts to obtain the required consents from any third parties (including
governmental entities) to Transfer any Assets, contracts, licenses, permits and
authorizations issued by any governmental entity or parts thereof as
contemplated by this Agreement.

Section 2.3  Assumption and Satisfaction of Liabilities.  From and after the
date hereof, (a) Travelport shall, or shall cause a member of the Travelport
Affiliated Group to, accept, assume (or, as applicable, retain) and perform,
discharge and fulfill, in accordance with their respective terms (“Assume”, and
each such act, an “Assumption”), all of the B2B Liabilities, and (b) OWW shall,
or shall cause a member of the OWW Affiliated Group to, assume all the B2C
Liabilities, in each case, regardless of (i) when or where such Liabilities
arose or arise, (ii) whether the facts upon which they are based occurred prior
to, on or subsequent to the date hereof, (iii) where or against whom such
Liabilities are asserted or determined and (iv) regardless of whether arising
from or alleged to arise from negligence, recklessness, violation of law, fraud
or misrepresentation by any member of the Travelport

12


--------------------------------------------------------------------------------


Affiliated Group or the OWW Affiliated Group, as the case may be, or any of
their past or present respective directors, officers, employees, agents,
Subsidiaries or Affiliates.

Section 2.4  Intercompany Accounts.  Except as provided in Section 2.10(d), all
intercompany receivables, payables and loans (other than receivables, payables
and loans otherwise specifically provided for under this Agreement, the
Ancillary Agreements, the Continuing Agreements or any other contract entered
into in connection herewith or to consummate the Transactions, including
payables created or required hereby) treated as debt by the Parties, if any,
between any member of the Travelport Affiliated Group and any member of the OWW
Affiliated Group which exist and are reflected in the accounting records of the
relevant Parties as of the date hereof shall, on or prior to the date hereof, be
settled, by means of cash payments, a dividend, capital contribution, a
combination of the foregoing or otherwise, as determined by Travelport.  All
intercompany balances that are primarily accounting entries and are not treated
as debt by the Parties, including in respect of any cash balances or any cash
held in any centralized cash management system, between any member of the
Travelport Affiliated Group and any member of the OWW Affiliated Group which
exist and are reflected in the accounting records of the relevant Parties as of
the date hereof shall, at or prior to the date hereof, be eliminated.  Some or
all of the foregoing may for administrative convenience be implemented through
book entries.  Notwithstanding the foregoing, any intercompany accounts provided
for on the exhibits or schedules to this Agreement or the Transition Services
Agreement (including, for the avoidance of doubt, all TTO Related Accounts, and
those Continuing Agreements listed on Schedule 2.5 hereto) shall not be subject
to this Section 2.4.

 

Section 2.5  Limitation of Liability.

 

(a)          Neither Party nor any Subsidiary thereof shall have any liability
to the other Party or any Subsidiary thereof in the event that any information
exchanged or provided pursuant to this Agreement which is an estimate or
forecast, or which is based on an estimate or forecast, is found to be
inaccurate, provided, that such information was exchanged or provided in good
faith.

(b)         Neither Party nor any Subsidiary thereof shall be liable to the
other Party or any Subsidiary thereof based upon, arising out of or resulting
from any contract, arrangement, course of dealing or understanding existing on
or prior to the date hereof (other than this Agreement, the Ancillary
Agreements, the Continuing Agreements or any other contract entered into in
connection herewith or to consummate the Transactions) and each Party hereby
terminates any and all contracts, arrangements, course of dealings or
understandings between or among it and the other Party effective as of the date
hereof (other than this Agreement, the Ancillary Agreements, the Continuing
Agreements or any other contract entered into in connection herewith or to
consummate the Transactions), and any Liability, whether or not in writing,
which is not reflected in this Agreement, the Ancillary Agreements, the
Continuing Agreements or any other contract entered into in connection herewith
or to consummate the Transactions or is not a TTO Related Liability, is hereby
irrevocably cancelled, released and waived.  No such terminated contract,
arrangement, course of dealing or understanding (including any provision thereof
which purports to survive termination) shall be of any further force or effect
after the date hereof.

13


--------------------------------------------------------------------------------


(c)          The provisions of Section 2.5(b) shall not apply to any of the
following contracts, arrangements, course of dealings or understandings (or to
any of the provisions thereof):

(i)                                     any agreements, arrangements,
commitments or understandings to which any Person other than the Parties and
their respective Affiliates is a party (it being understood that to the extent
that the rights and obligations of the Parties and the members of their
respective Affiliated Groups under any such contracts constitute B2B Assets, B2C
Assets, B2B Liabilities or B2C Liabilities, such contracts shall be assigned or
retained pursuant to this Article II or as addressed in the Ancillary Agreements
or Continuing Agreements); and

(ii)                                  any agreements, arrangements, commitments
or understandings to which any non-wholly-owned Subsidiary of Travelport or OWW
is a party.

Section 2.6  Transfers Not Effected On or Prior to the Date Hereof; Transfers
Deemed Effective as of the Date Hereof.

(a)          To the extent that any Transfers contemplated by this Article II
shall not have been consummated on or prior to the date hereof, the Parties
shall cooperate to effect such Transfers as promptly following the date hereof
as shall be practicable. Nothing herein shall be deemed to require the Transfer
of any Assets or the Assumption of any Liabilities which by their terms or
operation of law cannot be Transferred; provided, however, that the Parties and
their respective Subsidiaries shall cooperate and use commercially reasonable
efforts to seek to obtain any necessary consents or governmental approvals for
the Transfer of all Assets and Assumption of all Liabilities contemplated to be
Transferred and assumed pursuant to this Article II.  In the event that any such
Transfer of Assets or Assumption of Liabilities has not been consummated, from
and after the date hereof (i) the Party retaining such Asset shall thereafter
hold such Asset for the use and benefit of the Party entitled thereto (at the
expense of the Person entitled thereto) and (ii) the Party intended to assume
such Liability shall, or shall cause the applicable member of its Affiliated
Group to, pay or reimburse the Party retaining such Liability for all amounts
paid or incurred in connection with the retention of such Liability. In
addition, the Party retaining such Asset or Liability shall, insofar as
reasonably possible and to the extent permitted by applicable law, treat such
Asset or Liability in the ordinary course of business in accordance with past
practice and take such other actions as may be reasonably requested by the Party
to which such Asset is to be Transferred or by the Party assuming such Liability
to place such Party, insofar as reasonably possible, in the same position as if
such Asset or Liability had been Transferred or assumed as contemplated hereby
and so that all the benefits and burdens relating to such Asset or Liability,
including possession, use, risk of loss, potential for gain, and dominion,
control and command over such Asset or Liability, are to inure from and after
the date hereof to the member or members of the Travelport Affiliated Group or
the OWW Affiliated Group entitled to the receipt of such Asset or required to
assume such Liability. In furtherance of the foregoing, the Parties agree that,
as of the date hereof, each Party shall be deemed to have acquired complete and
sole beneficial ownership over all of the Assets, together with all rights,
powers and privileges incident thereto, and shall be deemed to have assumed in
accordance with the terms of

14


--------------------------------------------------------------------------------


this Agreement all of the Liabilities, and all duties, obligations and
responsibilities incident thereto, which such Party is entitled to acquire or
required to assume pursuant to the terms of this Agreement.

(b)         If and when the consents, governmental approvals and/or conditions,
the absence or non-satisfaction of which caused the deferral of Transfer of any
Asset or deferral of the Assumption of any Liability pursuant to Section 2.6(a),
are obtained or satisfied, the Transfer, assignment, Assumption or novation of
the applicable Asset or Liability shall be effected in accordance with and
subject to the terms of this Agreement.

(c)          The Party retaining any Asset or Liability due to the deferral of
the Transfer of such Asset or the deferral of the Assumption of such Liability
pursuant to Section 2.6(a) or otherwise shall not be obligated, in connection
with the foregoing, to expend any money unless the necessary funds are advanced,
assumed, or agreed in advance to be reimbursed by the Party entitled to such
Asset or the Person intended to be subject to such Liability, other than
reasonable attorneys’ fees and recording or similar fees, all of which shall be
promptly reimbursed by the Party entitled to such Asset or the Person intended
to be subject to such Liability.

(d)         On and prior to the twelve (12) month anniversary of the date
hereof, if either Party owns any Asset, that, although not Transferred pursuant
to this Agreement, is agreed by such Party and the other Party in their good
faith judgment to be an Asset that more properly belongs to the other Party or a
Subsidiary of the other Party, or an Asset that such other Party or Subsidiary
was intended to have the right to continue to use (other than (for the avoidance
of doubt) any Asset acquired from an unaffiliated third party by a Party or
member of such Party’s Affiliated Group following the date hereof), then the
Party owning such Asset shall, as applicable (i) Transfer any such Asset to the
Party identified as the appropriate transferee, or (ii) grant such mutually
agreeable rights with respect to such Asset to permit such continued use, in
each case subject to and consistent with this Agreement, including with respect
to Assumption of any associated Liabilities by the transferee.  The Parties
intend that all contracts wholly related to the B2C Businesses held by TAI as of
June 1, 2007 properly belong to OWW, and such contracts shall be transferred
from TAI to OWW as soon as possible (pending any required third party consent)
after the date hereof if not previously transferred; contracts held by TAI as of
such date that relate in part to the B2C Businesses and in part to the B2B
Businesses shall be treated in accordance with Section 2.2(c).

(e)          After the date hereof, each Party may receive mail, packages and
other communications properly belonging to the other Party. Accordingly, at all
times after the date hereof, each Party authorizes the other Party to receive
and open all mail, packages and other communications received by such Party and
not unambiguously intended for such Party, any member of such Party’s Affiliated
Group or any of their officers or directors, and to the extent that they do not
relate to the business of the receiving Party, the receiving Party shall
promptly deliver such mail, packages or other communications (or, in case the
same relate to both businesses, copies thereof) to the other Party. The
provisions of this Section 2.6(e) are not intended to, and shall not, be deemed
to constitute an authorization by either Party to permit the other to accept
service of process on its behalf and neither Party is or shall be deemed to be
the agent of the other Party for service of process purposes.

15


--------------------------------------------------------------------------------


(f)            Each of Travelport and OWW shall, and shall cause the members of
its respective Affiliated Group to, (i) treat for all income tax purposes (A)
the deferred Assets as Assets having been Transferred to and owned by the Party
entitled to such Assets not later than the date hereof and (B) the deferred
Liabilities as Liabilities having been assumed and owed by the Person intended
to be subject to such Liabilities not later than the date hereof and (ii)
neither report nor take any income tax position (on a tax return or otherwise)
inconsistent with such treatment (unless required by a change in applicable tax
law or good faith resolution of a tax contest relating to income taxes).

Section 2.7  Conveyancing and Assumption Instruments.  In connection with, and
in furtherance of, the Transfers of Assets and the Assumptions of Liabilities
contemplated by this Agreement, the Parties shall execute or cause to be
executed, on or prior to the date hereof, by the appropriate entities, the
conveyancing and assumption instruments necessary to evidence the valid and
effective Assumption by the applicable Party of its assumed Liabilities and the
valid Transfer to the applicable Party or member of such Party’s Affiliated
Group of all right, title and interest in and to its accepted Assets, in
substantially the form contemplated hereby for Transfers and Assumptions to be
effected pursuant to New York law or the laws of one of the other states of the
United States or, if not appropriate for a given Transfer, and for Transfers to
be effected pursuant to non-U.S. laws, in such other form as the Parties shall
reasonably agree, including the Transfer of real property with deeds as may be
appropriate. The Transfer of capital stock shall be effected by means of
executed stock powers and notation on the stock record books of the corporation
or other legal entities involved, or by such other means as may be required in
any non-U.S. jurisdiction to Transfer title to stock and, only to the extent
required by applicable law, by notation on public registries.

 

Section 2.8  Further Assurances.

 

(a)          In addition to and without limiting the actions specifically
provided for elsewhere in this Agreement, including Section 2.6, each of the
Parties shall cooperate with each other and use (and will cause their respective
Subsidiaries and Affiliates to use) commercially reasonable efforts, on and
after the date hereof, to take, or to cause to be taken, all actions, and to do,
or to cause to be done, all things reasonably necessary on its part under
applicable law or contractual obligations to consummate and make effective the
Transactions.

(b)         Without limiting the foregoing, on and after the date hereof, each
Party shall cooperate with the other Parties, and without any further
consideration, but at the expense of the requesting Party from and after the
date hereof, to execute and deliver, or use commercially reasonable efforts to
cause to be executed and delivered, all instruments, including instruments of
Transfer, and to make all filings with, and to obtain all consents and/or
governmental approvals, any permit, license, contract, indenture or other
instrument (including any consents or governmental approvals), and to take all
such other actions as such Party may reasonably be requested to take by the
other Party from time to time, consistent with the terms of this Agreement, to
effectuate the provisions and purposes of this Agreement and the Transfers of
the applicable Assets and the assignment and Assumption of the applicable
Liabilities and the other transactions contemplated hereby and thereby. Without
limiting the foregoing, each Party will, at the reasonable request, cost and
expense of the other Party, take such other actions as may be reasonably
necessary to vest in such other Party good and marketable title to the Assets
allocated

16


--------------------------------------------------------------------------------


to such Party under this Agreement, free and clear of any security interest, if
and to the extent it is practicable to do so.

Section 2.9  Novation of Liabilities.

 

(a)          Except as to any B2B Liabilities or B2C Liabilities otherwise
Assumed pursuant to this Article II, or as otherwise provided in Schedule A to
Exhibit A of the Transition Services Agreement, each Party, at the request of
the other party, shall use commercially reasonable efforts to obtain, or to
cause to be obtained, any consent, substitution or amendment required to novate
or assign all Liabilities under contracts, licenses and other obligations for
which a member of such Party’s Affiliated Group and a member of the other
party’s Affiliated Group are jointly or severally liable and that do not
constitute Liabilities of such other party as provided in this Agreement (such
other party, the “Other Party”), or to obtain in writing the unconditional
release of all parties to such arrangements (other than any member of the
Affiliated Group who assumed or retained such Liability as set forth in this
Agreement), so that, in any such case, the members of the applicable Affiliated
Group will be solely responsible for such Liabilities; provided, however, that
neither Party shall be obligated to pay any consideration therefor to any third
party from whom any such consent, substitution or amendment is requested (unless
such Party is fully reimbursed by the requesting Party).

(b)         If the Parties are unable to obtain, or to cause to be obtained, any
such required consent, release, substitution or amendment pursuant to Section
2.9(a), the Other Party or a member of such Other Party’s Affiliated Group shall
continue to be bound by such contract, license or other obligation that does not
constitute a Liability of such Other Party and, unless not permitted by law or
the terms thereof, as agent or subcontractor for such Party, the Party or member
of such Party’s Affiliated Group who assumed or retained such Liability as set
forth in this Agreement (the “Liable Party”) shall, or shall cause a member of
its Affiliated Group to, directly pay, perform and discharge fully all the
obligations or other Liabilities of such Other Party or member of such Other
Party’s Affiliated Group thereunder from and after the date hereof. The Liable
Party shall indemnify each Other Party and hold each of them harmless against
any Liabilities (other than Liabilities of such Other Party) arising in
connection therewith; provided, that the Liable Party shall have no obligation
to indemnify the Other Party with respect to any matter to the extent that such
Other Party has engaged in any knowing violation of law, fraud or
misrepresentation in connection therewith. The Other Party shall, without
further consideration, promptly pay and remit, or cause to be promptly paid or
remitted, to the Liable Party or to another member of the Liable Party’s
Affiliated Group, all money, rights and other consideration received by it or
any member of its Affiliated Group in respect of such performance by the Liable
Party (unless any such consideration is an Asset of such Other Party pursuant to
this Agreement). If and when any such consent, release, substitution or
amendment shall be obtained or such agreement, lease, license or other rights or
obligations shall otherwise become assignable or able to be novated, the Other
Party shall promptly Transfer all rights, obligations and other Liabilities
thereunder of any member of such Other Party’s Affiliated Group to the Liable
Party or to another member of the Liable Party’s Affiliated Group without
payment of any further consideration and the Liable Party, or another member of
such Liable Party’s Affiliated Group, without the payment of any further
consideration, shall assume such rights and Liabilities.

17


--------------------------------------------------------------------------------


Section 2.10  Guarantees.

 

(a)          On or prior to the date hereof or as soon as practicable
thereafter, (i) Travelport shall (with the reasonable cooperation of the other
Party) use its commercially reasonable efforts to have any member of the OWW
Affiliated Group removed as guarantor of or obligor for any B2B Liability,
including any Keepwell, and (ii) OWW shall (with the reasonable cooperation of
the other Party) use its commercially reasonable efforts to have any member of
the Travelport Affiliated Group removed as guarantor of or obligor for any B2C
Liability, including any Keepwell.

(b)         To the extent required to obtain a release from a guaranty (a
“Guaranty Release”) (i) of any member of the Travelport Affiliated Group, OWW
shall execute a guaranty agreement in the form of the existing guaranty, except
to the extent that such existing guaranty contains representations, covenants or
other terms or provisions either (A) with which OWW would be reasonably unable
to comply or (B) which would be reasonably expected to be breached, and (ii) of
any member of the OWW Affiliated Group, Travelport shall execute a guaranty
agreement in the form of the existing guaranty, except to the extent that such
existing guaranty contains representations, covenants or other terms or
provisions either (A) with which Travelport would be reasonably unable to comply
or (B) which would be reasonably expected to be breached.

(c)          If either Party is unable to obtain, or to cause to be obtained,
any such required removal as set forth in clauses (a) and (b) of this Section
2.10, (i) the relevant beneficiary shall indemnify and hold harmless the
guarantor or obligor for any Loss arising from or relating thereto (in
accordance with the provisions of Article VI) and shall or shall cause one of
its Subsidiaries, as agent or subcontractor for such guarantor or obligor to
pay, perform and discharge fully all the obligations or other Liabilities of
such guarantor or obligor thereunder and (ii) each Party agrees not to renew or
extend the term of, increase its obligations under, or Transfer to a third
party, any loan, guarantee, lease, contract or other obligation for which the
other Party is or may be liable unless all obligations of such other Party and
the other members of such Party’s Affiliated Group with respect thereto are
thereupon terminated by documentation reasonably satisfactory in form and
substance to such Party; provided, however, with respect to leases, in the event
a Guaranty Release is not obtained and such Party wishes to extend the term of
such guaranteed lease, then such Party shall have the option of extending the
term if it provides such security as is reasonably satisfactory to the guarantor
under such guaranteed lease.

(d)         Notwithstanding anything else in this Section 2.10, until the
earlier to occur of OWW failing to comply with the reimbursement obligations set
forth in Section 2.10(d)(iv) below, or members of the Travelport Affiliated
Group no longer owning in the aggregate at least 50.1% of the equity of OWW on a
fully-diluted basis, then:

(i)                                     Travelport agrees to maintain the
letters of credit outstanding on the date hereof under the Travelport Credit
Facility relating to members of the OWW Affiliated Group, and to request the
issuance of new letters of credit under the Travelport Credit Facility on behalf
of and pursuant to the reasonable request of OWW, in each case subject to the
terms of the Travelport Credit Facility, until such date that any member of the
OWW Affiliated Group

18


--------------------------------------------------------------------------------


enters into a credit facility providing for letters of credit in an amount at
least equal to the then-outstanding letters of credit relating to the OWW
Affiliated Group, whereupon such any such letters of credit under the Travelport
Credit Facility relating to the OWW Affiliated Group shall be cancelled.

(ii)                                  OWW agrees to comply with the procedures
with respect to letters of credit set forth in Section 2.03 of the Travelport
Credit Facility.

(iii)                               OWW agrees to continually use its
commercially reasonable efforts to enter into a credit facility providing for
letters of credit in an amount at least equal to the then-outstanding letters of
credit issued under the Travelport Credit Facility relating to the OWW
Affiliated Group.

(iv)                              OWW agrees to reimburse Travelport for any
costs and expenses associated with maintaining or issuing such letters of credit
issued on behalf of any member of the OWW Affiliated Group, including but not
limited to:

(1) a one-time fee of fifty (50) basis points multiplied by the principal amount
of (a) any letters of credit outstanding on the date hereof to be maintained by
Travelport, and (b) any letters of credit to be issued by Travelport thereafter;
and

(2) if any letter of credit is drawn upon, the principal amount of such letter
of credit;

(3) if any letters of credit are drawn upon, then the interest charged upon such
letters of credit in accordance with Section 2.03(c) of the Travelport Credit
Facility;

(4) fees on any letters of credit outstanding equal to the Applicable Rate (as
such term is defined in the Travelport Credit Facility) multiplied by the daily
maximum amount then available to be drawn under such outstanding letters of
credit in accordance with Section 2.03(g) of the Travelport Credit Facility
computed on a quarterly basis in arrears and payable on the first Business Day
(for purposes of this Section 2.10 only, as such term is defined in the
Travelport Credit Facility) after the end of each March, June, September and
December; and

(5) fronting fees equal to 0.125% per annum of the daily maximum amount then
available to be drawn under such outstanding letters of credit in accordance
with Section 2.03(h) of the Travelport Credit Facility computed on a quarterly
basis in arrears and payable on the first Business Day after the end of each
March, June, September and December; and

19


--------------------------------------------------------------------------------


(6) customary issuance, presentation, amendment and other processing fees and
other standard costs and charges incurred by Travelport with respect to such
letters of credit within ten Business Days of the time demanded, in accordance
with Section 2.03(h) of the Travelport Credit Facility; provided, however, that

(7) under no circumstances shall Travelport be required to request letters of
credit under the Travelport Credit Facility on behalf of any member of the OWW
Affiliated Group to the extent that the amount underlying such requested letters
of credit, when combined with all letters of credit then outstanding under the
Travelport Credit Facility, would exceed the capacity available for letters of
credit under the Travelport Credit Facility.

Section 2.11  Disclaimer of Representations and Warranties.  EACH OF TRAVELPORT
(ON BEHALF OF ITSELF AND EACH MEMBER OF THE TRAVELPORT AFFILIATED GROUP) AND OWW
(ON BEHALF OF ITSELF AND EACH MEMBER OF THE OWW AFFILIATED GROUP) UNDERSTANDS
AND AGREES THAT, EXCEPT AS EXPRESSLY SET FORTH HEREIN, NO PARTY TO THIS
AGREEMENT, THE ANCILLARY AGREEMENTS, THE CONTINUING AGREEMENTS OR ANY OTHER
AGREEMENT OR DOCUMENT CONTEMPLATED BY THIS AGREEMENT, THE ANCILLARY AGREEMENTS
OR THE CONTINUING AGREEMENTS, OR OTHERWISE, IS REPRESENTING OR WARRANTING IN ANY
WAY, AND HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, AS TO THE ASSETS,
BUSINESSES, INFORMATION OR LIABILITIES CONTRIBUTED, TRANSFERRED OR ASSUMED AS
CONTEMPLATED HEREBY OR THEREBY, AS TO ANY CONSENTS OR GOVERNMENTAL APPROVALS
REQUIRED IN CONNECTION HEREWITH OR THEREWITH, AS TO THE VALUE OR FREEDOM FROM
ANY SECURITY INTERESTS OF, OR ANY OTHER MATTER CONCERNING, ANY ASSETS OF SUCH
PARTY, OR AS TO THE ABSENCE OF ANY DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM
COUNTERCLAIM WITH RESPECT TO ANY ACTION OR OTHER ASSET, INCLUDING ACCOUNTS
RECEIVABLE, OF EITHER PARTY, OR AS TO THE LEGAL SUFFICIENCY OF ANY CONTRIBUTION,
ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT DELIVERED HEREUNDER TO CONVEY
TITLE TO ANY ASSET OR THING OF VALUE UPON THE EXECUTION, DELIVERY AND FILING
HEREOF OR THEREOF. EXCEPT AS MAY EXPRESSLY BE SET FORTH HEREIN, ALL SUCH ASSETS
ARE BEING TRANSFERRED ON AN “AS IS,” “WHERE IS” BASIS (AND, IN THE CASE OF ANY
REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR FORM DEED OR CONVEYANCE) AND
THE RESPECTIVE TRANSFEREES SHALL BEAR THE ECONOMIC AND LEGAL RISKS THAT (I) ANY
CONVEYANCE SHALL PROVE TO BE INSUFFICIENT TO VEST IN THE TRANSFEREE GOOD TITLE,
FREE AND CLEAR OF ANY SECURITY INTEREST AND (II) ANY NECESSARY CONSENTS OR
GOVERNMENTAL APPROVALS ARE NOT OBTAINED OR THAT ANY REQUIREMENTS OF LAWS OR
JUDGMENTS ARE NOT COMPLIED WITH.

20


--------------------------------------------------------------------------------


Section 2.12  Allocation of Costs and Expenses.  OWW shall pay (or, to the
extent incurred by and paid for by any member of the Travelport Affiliated
Group, will promptly reimburse such member of the Travelport Affiliated Group
for any and all amounts so paid) for all fees, costs and expenses incurred by
any member of the OWW Affiliated Group or any member of the Travelport
Affiliated Group in connection with the IPO, including, but not limited to, any
and all fees, costs and expenses related to (a) the preparation and negotiation
of this Agreement, the Ancillary Agreements, the Continuing Agreements and of
all of the documentation related to the Transactions, (b) the preparation and
execution or filing of any and all further documents, agreements, forms,
applications, contracts or consents associated with the Transactions, (c) OWW’s
organizational documents, (d) the preparation, printing and filing of the IPO
S-1, including all fees and expenses of complying with applicable federal, state
or foreign securities laws and domestic or foreign securities exchange rules and
regulations, together with fees and expenses of counsel retained to effect such
compliance, (e) the preparation, printing and distribution of all of the
prospectuses for the IPO, (f) the listing of the Common Stock on any domestic or
foreign securities exchange, and (g) the preparation (including, but not limited
to, the printing of documents) related to implementing OWW’s employee benefit
plans, retirement plans and equity-based plans (if any) as a result of or in
connection with the IPO.

ARTICLE III

EQUITY PURCHASE RIGHTS

Section 3.1  Equity Purchase Rights.  So long as the members of the Travelport
Affiliated Group beneficially own, in the aggregate, Voting Stock entitled to
fifty percent (50%) or more of the votes entitled to be cast by the then
outstanding Voting Stock, the members of the Travelport Affiliated Group shall
have the equity purchase rights set forth in this Section 3.1 (the “Equity
Purchase Rights”); provided, that the members of the Travelport Affiliated Group
shall not be entitled to Equity Purchase Rights to the extent that the principal
national securities exchange in the United States on which the Common Stock is
listed, if any, prohibits or limits the granting by OWW of such Equity Purchase
Rights.

 

As soon as practicable after determining to issue Equity Securities, but in any
event at least five Business Days prior to the issuance of Equity Securities to
any Person other than to a member of the Travelport Affiliated Group (and other
than Equity Securities (i) if OWW then has outstanding Public Company Stock,
issued under dividend reinvestment plans which offer Voting Stock to security
holders at a discount from Average Market Price (as defined below) no greater
than is customary for public corporations at such time, (ii) issued pursuant to
the IPO, (iii) issued in mergers, acquisitions and exchange offers (including
transactions in respect of which Travelport has provided its consent pursuant to
Article Tenth of the Charter), or (iv) pursuant to its equity incentive plans
approved by its Board of Directors), OWW shall notify Travelport in writing of
such proposed issuance (which notice shall specify, to the extent practicable,
the purchase price (or other consideration) for, and terms and conditions of,
such Equity Securities) and shall offer to sell to Travelport (which offer may
be assigned by Travelport to another member of the Travelport Affiliated Group)
at the purchase price (net of any underwriting discounts or commissions), if
any, to be paid by the transferee(s) of such Equity Securities, an amount of
Equity Securities determined as provided below.  Immediately

21


--------------------------------------------------------------------------------


after the amount of Equity Securities to be sold to other Persons is known to
OWW, it shall notify Travelport (or such assignee) of such amount.  If such
offer is accepted in writing within ten Business Days after the notice of such
proposed sale (or such longer period as is necessary for the members of the
Travelport Affiliated Group to obtain any required regulatory approvals), OWW
shall issue to such member of the Travelport Affiliated Group an amount of
Equity Securities (the “Equity Securities Amount”) equal to the product of (A)
the quotient of (x) the number of shares of Voting Stock owned by the members of
the Travelport Affiliated Group, in the aggregate, immediately prior to the
issuance of the Equity Securities by (y) the aggregate number of shares of
Outstanding Voting Stock owned by Persons other than by members of the
Travelport Affiliated Group immediately prior to the issuance of the Equity
Securities, multiplied by (B) the aggregate number of Equity Securities proposed
to be issued by OWW to Persons other than to members of the Travelport
Affiliated Group, rounded up to the nearest whole Equity Security.  If, at the
time of the determination of any Equity Securities Amount, any other Person has
preemptive or other equity purchase rights similar to the Equity Purchase
Rights, such Equity Securities Amount shall be recalculated to take into account
the amount of Voting Stock to be sold to such Persons, rounding up such Equity
Securities Amount to the nearest whole Equity Security.  If OWW determines in
good faith that, in light of the advice of an investment banking firm advising
it or of its other financial advisors, it must consummate the issuance and sale
of the Equity Securities prior to the members of the Travelport Affiliated Group
having obtained any necessary regulatory approvals, OWW shall notify Travelport
in writing of such determination and shall then be free so to consummate such
issuance and sale without the members of the Travelport Affiliated Group having
the right then to purchase their proportionate share of such Equity Securities;
provided, however, that in such event the members of the Travelport Affiliated
Group shall have the right to purchase from OWW, within 60 Business Days (or
such longer period (up to two years) as is necessary for the members of the
Travelport Affiliated Group to obtain such regulatory approvals) Voting Stock in
an amount equal to the amount of Voting Stock it would have received had it been
able to purchase (and, in the case of Equity Securities other than Voting Stock,
securities exercisable or exchangeable for or convertible into Voting Stock) the
Equity Securities offered to it pursuant to this Section 3.1, at a per share
purchase price equal to the lower of (i) the sum of the purchase price (net of
any underwriting discounts or commissions), if any, paid by the transferee(s)
plus the exercise price, if any, of such Equity Securities, or (ii) the Average
Market Price per share of Voting Stock and, if there is no Average Market Price,
the Fair Market Value per share of Voting Stock, in each case, at the time of
purchase by the applicable member(s) of the Travelport Affiliated Group.

The purchase and sale of any Equity Securities pursuant to this Section 3.1
shall take place at 9:00 am on the latest of (i) the fifth Business Day
following the acceptance of such offer, (ii) the Business Day on which such
Equity Securities are issued to Persons other than the members of the Travelport
Affiliated Group and (iii) the fifth Business Day following the expiration of
any required governmental or other regulatory waiting periods or the obtaining
of any required governmental or other regulatory consents or approvals, at the
offices of Travelport indicated in Section 10.1 hereof, or at such other time
and place in New York City as Travelport and OWW shall agree.  At the time of
purchase, OWW shall deliver to Travelport (or such assignee) certificates
registered in the name of the appropriate member(s) of the Travelport Affiliated
Group representing the shares purchased and Travelport shall transfer to OWW the
purchase price in United States dollars by bank check or wire transfer of
immediately available funds, as specified by OWW, to an account designated by
OWW not less than five Business

22


--------------------------------------------------------------------------------


Days prior to the date of purchase.  OWW and the members of the Travelport
Affiliated Group will use their best efforts to comply as soon as practicable
with all federal and state laws and regulations and stock exchange listing
requirements applicable to any purchase and sale of securities under this
Section 3.1. In the event that the consideration to be provided to OWW in
connection with the issuance of Equity Securities that resulted in this Section
3.1 being applicable is other than cash, then Travelport shall have the option
of paying the purchase price in either (i) the form of such other consideration,
if practicable, or (ii) cash, based on the Fair Market Value of the
consideration being received by OWW.

As used herein, “Average Market Price” of any security on any date means the
average of the daily closing prices for the 10 consecutive Trading Days selected
by OWW commencing not less than 20 days nor more than 30 Trading Days before the
day in question.  The closing price for each day shall be the last reported sale
price regular way or, in case no such reported sale takes place on such day, the
average of the reported closing bid and asked prices regular way, in either case
on the New York Stock Exchange or, if such security is not listed or admitted to
trading on such exchange, on the principal national securities exchange on which
such security is listed or admitted to trading or, if not listed or admitted to
trading on any national securities exchange or, if such security is not listed
or admitted to trading on any national securities exchange, the average of the
closing bid and asked prices in the over-the-counter market as furnished by any
New York Stock Exchange member firm selected from time to time by OWW for that
purpose.  For the purpose of this definition, the term “Trading Day” shall mean
each Monday, Tuesday, Wednesday, Thursday and Friday, other than any day on
which securities are not traded on such exchange or in such market.

ARTICLE IV

FINANCIAL AND OTHER INFORMATION

Section 4.1  Ten Percent Threshold.  OWW agrees that, during any period in which
the members of the Travelport Affiliated Group beneficially own, in the
aggregate, Voting Stock entitled to ten percent (10%) but less than twenty (20%)
of the votes entitled to be cast by the then outstanding Voting Stock, OWW
shall:

 

(a)          furnish to Travelport as soon as publicly available, copies of all
financial statements, reports, notices and proxy statements sent by OWW in a
general mailing to all its shareholders, of all reports on Forms 10-K, 10-Q and
8-K, and of all final prospectuses filed pursuant to Rule 424 under the
Securities Act; and

(b)         permit Travelport to visit and inspect any of the properties,
corporate books, and financial and other records of the member of the OWW
Affiliated Group, and to discuss the affairs, finances and accounts of any such
member of the OWW Affiliated Group with the officers of OWW and the OWW
Auditors, all at such times and as often as Travelport may reasonably request;
provided, that Travelport enters into an agreement with OWW to maintain the
confidentiality of the information specified in this Section 4.1(b).

Section 4.2  Twenty Percent Threshold.  OWW agrees that, during any period in
which the members of the Travelport Affiliated Group beneficially own, in the
aggregate, Voting

23


--------------------------------------------------------------------------------


Stock entitled to twenty percent (20%) or more of the votes entitled to be cast
by the then outstanding Voting Stock, or during any period in which any member
of the Travelport Affiliated Group is required to account for its investment in
OWW on a consolidated basis or under the equity method of accounting (determined
in accordance with GAAP consistently applied after consultation with Travelport
Auditors (as defined below)), in addition to the requirements of Section 4.1(b):

 

(a)          Maintenance of Books and Records.  OWW shall, and shall cause each
of its consolidated Subsidiaries to, (i) make and keep books, records and
accounts, which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of the Assets of OWW and such Subsidiaries and
(ii) devise and maintain a system of internal accounting controls sufficient to
provide reasonable assurances that: (w) transactions are executed in accordance
with management’s general or specific authorization, (x) transactions are
recorded as necessary (1) to permit preparation of financial statements in
conformity with GAAP or any other criteria applicable to such statements and (2)
to maintain accountability for Assets, (y) access to Assets is permitted only in
accordance with management’s general or specific authorization, and (z) the
recorded accountability for Assets is compared with existing Assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(b)         Fiscal Year.  OWW shall, and shall cause each of its consolidated
Subsidiaries to, maintain a fiscal year which commences on January 1 and ends on
December 31 of each calendar year or such other fiscal year as then maintained
by Travelport or its successor; provided that, if on the date hereof any
consolidated Subsidiary of OWW has a fiscal year which ends on a date other than
December 31, OWW shall use its best efforts to cause such Subsidiary to change
its fiscal year to one which ends on December 31 if such change is reasonably
practical.  OWW shall close its books in accordance with Travelport’s close
calendar and close procedures.

(c)          Summary Monthly Financial Information.  As soon as practicable, and
within five Business Days after the end of each month in each fiscal year of
OWW, OWW shall deliver to Travelport a summary of consolidated net income and
consolidated pre-tax income for the OWW Affiliated Group for such month and the
year-to-date period.

(d)         Detailed Monthly Financial Information.  As soon as practicable, and
within ten Business Days after the end of each month in each fiscal year of OWW,
OWW shall deliver to Travelport detailed financial, metrics and driver
information for the OWW Afiliated Group consistent with that provided to
Travelport during the twelve month period prior to the date hereof, including
statements of operations, balance sheets, statements of shareholders’ equity and
cash flows.

(e)          Unaudited Quarterly Financial Statements.  As soon as practicable,
and within 35 days after the end of each of the first three fiscal quarters in
each fiscal year of OWW, OWW shall deliver to Travelport drafts of (i) the
consolidated financial statements of OWW (and notes thereto) for such periods
and for the period from the beginning of the current fiscal year to the end of
such quarter, setting forth in each case in comparative form for each such
fiscal quarter of OWW the consolidated figures (and notes thereto) for the
corresponding quarter and periods of the previous fiscal year and all in
reasonable detail and prepared in accordance with Article 10 of

24


--------------------------------------------------------------------------------


Regulation S-X, and (ii) a discussion and analysis by management of OWW’s
consolidated financial condition and results of operations for such fiscal
period, including, without limitation, an explanation of any material adverse
change, all in reasonable detail and prepared in accordance with Item 303(b) of
Regulation S-K.  The information set forth in clauses (i) and (ii) above is
herein referred to as the “Quarterly Financial Statements.”  OWW shall deliver
to Travelport all revisions to such drafts as soon as any such revisions are
prepared or made.  No later than the date OWW publicly files the Quarterly
Financial Statements with the SEC or otherwise, OWW shall deliver to Travelport
the final form of the Quarterly Financial Statements certified by the chief
financial officer of OWW as presenting fairly, in all material respects, the
financial condition and results of operations of OWW and its consolidated
Subsidiaries.

(f)            Audited Annual Financial Information.  As soon as is practicable,
OWW shall deliver to Travelport (i) within 60 days after the end of each fiscal
year of OWW, drafts of (x) the consolidated financial statements of OWW (and
notes thereto) for such year, setting forth in each case in comparative form the
consolidated figures (and notes thereto) for the previous fiscal year and all in
reasonable detail and prepared in accordance with Regulation S-X and (y) a
discussion and analysis by management of OWW’s consolidated financial condition
and results of operations for such year, including, without limitation, an
explanation of any material adverse change, all in reasonable detail and
prepared in accordance with Item 303(a) of Regulation S-K and (ii) within 45
days after the end of each fiscal year of OWW, a draft of a discussion and
analysis of OWW’s consolidated financial condition and results of operations for
such year, including, without limitation, an explanation of any material adverse
change, all in reasonable detail and prepared in accordance with Item 303(a) of
Regulation S-K, for the inclusion in the annual report to stockholders or equity
owners of any member of the Travelport Affiliated Group.  The information set
forth in (i) and (ii) above is herein referred to as the “Annual Financial
Statements.”  OWW shall deliver to Travelport all revisions to such drafts as
soon as any such revisions are prepared or made.  OWW shall deliver to
Travelport, no later than 90 days after the end of each fiscal year of OWW (or
on such earlier date on which the same are filed with the SEC), in final form,
the Annual Financial Statements accompanied by an opinion thereon by OWW’s
independent certified public accountants.

(g)         Other Financial Information.  OWW shall provide to Travelport upon
request such other information and analyses as Travelport may reasonably request
on behalf of any member of the Travelport Affiliated Group to analyze the
financial statements and financial condition and results of operations of the
OWW Affiliated Group and shall provide Travelport and its accountants with an
opportunity to meet with management of OWW and its accountants in connection
therewith.  OWW shall deliver to Travelport all Quarterly Financial Statements
and Annual Financial Statements of each Subsidiary of OWW which is itself
required to file financial statements with the SEC or otherwise make such
financial statements publicly available, with such financial statements to be
provided in the same manner and detail and on the same time schedule as those
financial statements of OWW required to be delivered to Travelport pursuant to
this Section 4.2.

(h)         General Financial Statement Requirements.  All information provided
by any member of the OWW Affiliated Group to Travelport pursuant to Sections
4.2(c)-(i) inclusive, shall be consistent in terms of format and detail and
otherwise with the procedures and practices in effect on the date hereof with
respect to the provision of such financial and other information

25


--------------------------------------------------------------------------------


by any member of the OWW Affiliated Group to Travelport (and where appropriate,
as presently presented in financial and other reports delivered to the Board of
Directors or management of Travelport), with such changes therein as may be
reasonably requested by Travelport from time to time, unless changes in such
procedures or practices are required to comply with the rules and regulations of
the SEC, as applicable.

(i)             Public Information and SEC Reports.  Any member of the OWW
Affiliated Group which files information with the SEC shall deliver to
Travelport as soon as the same are substantially final, drafts of all reports,
notices and proxy and information statements to be sent or made available by any
member of the OWW Affiliated Group to their security holders and all regular,
periodic and other reports filed under Sections 13, 14 and 15 of the Exchange
Act (including Reports on Forms 10-K, 10-Q and 8-K and Annual Reports to
Shareholders), and all registration statements and prospectuses to be filed by
any member of the OWW Affiliated Group with the SEC or any securities exchange
pursuant to the listing agreement, listing rules, listed company manual (or
similar requirements) of such exchange (collectively, “OWW Public Documents”)
but in no event later than two Business Days in the case of any report on Form
8-K, or 10 Business Days in the case of any other such filing, prior to the
filing thereof with the SEC, and, no later than the date the same are printed,
sent or filed, whichever is earliest, final copies of all OWW Public Documents. 
Prior to issuance, OWW shall deliver to Travelport copies of all press releases
and other statements to be made available by any member of the OWW Affiliated
Group to the public, including, without limitation, information concerning
material developments in the business, properties, results of operations,
financial condition or prospects of any member of the OWW Affiliated Group.  No
report, registration, information or proxy statement, prospectus or other
document which refers, or contains information with respect, to any member of
the Travelport Affiliated Group shall be filed with the SEC or otherwise made
public by any member of the OWW Affiliated Group without the prior written
consent of Travelport with respect to those portions of such document which
contain information with respect to any member of the Travelport Affiliated
Group, except as may be required by law, rule or regulation (in such cases OWW
shall use its best efforts to notify the relevant member of the Travelport
Affiliated Group and obtain such member’s consent before making such a filing
with the SEC or otherwise making any such information public).

(j)             Budgets and Projections.  OWW shall, as promptly as practicable
(but in no event later than December 1 of each year), deliver to Travelport
copies of annual and other budgets and financial projections (consistent in
terms of format and detail and otherwise with the procedures in effect on the
date hereof) relating to any member of the OWW Affiliated Group and shall
provide Travelport an opportunity to meet with management of OWW to discuss such
budgets and projections.

(k)          Other Information.  With reasonable promptness, OWW shall deliver
to Travelport such additional financial and other information and data with
respect to members of the OWW Affiliated Group and their business, properties,
financial position, results of operations and prospects as from time to time may
be reasonably requested by Travelport.  Travelport shall have the right to
request financial information of the type covered in Sections 4.2(c)–(f)
inclusive, on a more expedited time frame upon no less than five Business Days
prior written notice.  Such requests will be made only to the extent such
information is applicable to one or more members of the Travelport Affiliated
Group.

26


--------------------------------------------------------------------------------


(l)             Earnings Releases.  Travelport agrees that, unless required by
law, rule or regulation or unless OWW shall have consented thereto, no member of
the Travelport Affiliated Group will publicly release any quarterly, annual or
other financial information of the OWW Affiliated Group (“OWW Information”)
delivered to Travelport pursuant to this Section 4.2 prior to the time that
Travelport publicly releases financial information of Travelport for the
relevant period.  OWW and Travelport will consult on the timing of their annual
and quarterly earnings releases and will give each other an opportunity to
review the information therein relating to the OWW Affiliated Group and to
comment thereon.  In the event that any member of the Travelport Affiliated
Group is required by law to publicly release such OWW Information prior to the
public release of Travelport’s financial information, Travelport will give OWW
notice of such release of OWW Information as soon as practicable but no later
than two days prior to such release of OWW Information.

(m)       Cooperation on Public Filings.  Each of Travelport and OWW shall
cooperate fully with each other to the extent reasonably requested by the other
in the preparation of any of their respective public earnings releases,
quarterly reports on Form 10-Q, any Annual Reports to Shareholders, Annual
Reports on Form 10-K, any Current Reports on Form 8-K and any other proxy,
information and registration statements, reports, notices, prospectuses and any
other filings made by them or any of their respective Subsidiaries with the SEC,
any national securities exchange or otherwise made publicly available
(collectively, “Public Filings”).  Each of Travelport and OWW agree to provide
to each other all information that the other reasonably requests in connection
with any such Public Filing or that, in the judgment of their respective General
Counsels, is required to be disclosed therein under any law, rule or regulation.
In this respect, Travelport or OWW, as the case may be, will provide all
required financial information with respect to it and its consolidated
Subsidiaries to the other Party’s auditors and management in a sufficient and
reasonable time and in sufficient detail to permit such auditors to take all
steps and perform all review necessary to provide sufficient assistance to such
auditors with respect to information to be included or contained in such Public
Filing, such assistance to such auditors to be in conformity with current and
past practices.  All such information shall be provided by Travelport or OWW, as
the case may be, in a timely manner to enable OWW or Travelport, as the case may
be, to prepare, print and release such Public Filings on such date as Travelport
shall determine.  If and to the extent requested by Travelport or OWW, the other
Party shall diligently review all drafts of such Public Filings and prepare in a
diligent and timely fashion any portion of such Public Filing pertaining to such
other Party or its Subsidiaries.  Prior to any printing or public release of any
Public Filing, an appropriate executive officer of Travelport or OWW, as the
case may be, shall, if requested by the other Party, certify that the
information relating to Travelport or OWW, as the case may be, in such Public
Filing is accurate, true and correct in all material respects.  Unless required
by law, rule or regulation, Travelport or OWW, as the case may be, shall not
publicly release any financial or other information which conflicts with the
information with respect to the other Party that is included in any Public
Filing without the prior consent of OWW or Travelport, as the case may be.

(n)         OWW Selection of Auditor.  Subject to the requirements of all
applicable laws, rules and regulations, (i) if OWW is to submit to a vote of its
stockholders the election, approval or ratification of the selection of its firm
of independent certified public accountants pursuant to Schedule 14A under the
Exchange Act, OWW shall so submit to such a vote such accounting firm as is
designated by Travelport and (ii) if OWW does not so submit a firm of

27


--------------------------------------------------------------------------------


accountants to such a vote, OWW shall cause its independent certified public
accountants to be such accounting firm as is designated, from time to time, by
Travelport.

(o)         Coordination of Auditors’ Opinions.  OWW will use its best efforts
to enable its independent certified public accountants (the “OWW Auditors”) to
complete their audit such that they will date their opinion on OWW’s audited
annual financial statements on the same date that Travelport independent
certified public accountants (the “Travelport Auditors”) date their opinion on
any Travelport Affiliated Group member’s preparation of its audited annual
financial statements and its Annual Reports to Shareholders (collectively the
“Travelport Annual Statements”), and to enable Travelport to meet its timetable
for the printing, filing and public dissemination of the Travelport Annual
Statements.

(p)         Access to Personnel and Working Papers.  OWW will authorize the OWW
Auditors to make available to the Travelport Auditors both the personnel who
performed or are performing the annual audit of OWW and, consistent with
customary professional practice and courtesy of such auditors with respect to
the furnishing of work papers, work papers related to the annual audit of OWW,
in all cases within a reasonable time after the OWW Auditors opinion date, so
that the Travelport Auditors are able to perform the procedures they consider
necessary to take responsibility for the work of the OWW Auditors as it relates
to the Travelport Auditors’ report on the Travelport Annual Statements, all
within sufficient time to enable Travelport to meet its timetable for the
printing, filing and public dissemination of the Travelport Annual Statements.

(q)         Accounting Estimates and Principles.  OWW will give Travelport
reasonable notice of any proposed significant change in accounting estimates or
material changes in accounting principles from those in effect on the date
hereof, including changes that are mandated or required by the SEC, the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, that could affect both OWW and Travelport.  In this
connection, OWW will consult with Travelport and, if requested by Travelport,
OWW will consult with its independent public accountants with respect thereto. 
As to material changes in accounting principles which could affect OWW or
Travelport, OWW will not make any such changes without Travelport’s prior
written consent, including changes that are mandated or required by the SEC, the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants, if such a change would be sufficiently material to be
required to be disclosed in OWW’s financial statements as filed with the SEC or
otherwise publicly disclosed therein.  If Travelport so requests, OWW will be
required to obtain the concurrence of OWW Auditors as to such material change
prior to its implementation.

(r)            Financial Reporting Systems.             Without Travelport’s
prior written consent, no member of the OWW Affiliated Group shall change any of
its financial reporting systems from Oracle or such other financial reporting
system as it has in place on the date hereof.

Section 4.3  Fifty Percent Threshold.  OWW agrees that, during any period in
which the members of the Travelport Affiliated Group beneficially own, in the
aggregate, Voting Stock entitled to fifty percent (50%) or more of the votes
entitled to be cast by the then outstanding Voting Stock, or in which,
notwithstanding such percentage, any member of the

28


--------------------------------------------------------------------------------


Travelport Affiliated Group is required, in accordance with GAAP, to consolidate
OWW’s financial statements with its financial statements, in addition to the
requirement of Section 4.2:

 

(a)          Internal Auditors.  OWW shall provide Travelport’s internal
auditors or other representatives of Travelport access to the books and records
of any member of the OWW Affiliated Group so that Travelport may conduct
reasonable audits relating to the financial statements provided by such member
of the OWW Affiliated Group pursuant to Sections 4.2(c)-(g) hereof, inclusive,
as well as to the internal accounting controls and operations of any member of
the OWW Affiliated Group.

(b)         Management Certification.  OWW’s chief executive officer and chief
financial or accounting officer shall submit a quarterly representation stating
that there is and has been no failure on the part of the OWW or any of its
directors or officers, in their capacities as such, to comply in all material
respects with any provision of the Sarbanes-Oxley Act of 2002 and the rules and
regulations promulgated in connection therewith, including Sections 302 and 906
related to certifications.

(c)          Detailed Quarterly Financial Information.  As soon as practicable,
and within five Business Days (or other period as designated by Travelport)
after the end of the first three fiscal quarters in each fiscal year of OWW, OWW
shall deliver to Travelport (i) a detailed consolidated balance sheet, and
consolidated statements of income, cash flow and shareholders’ equity consistent
with Travelport’s present chart of accounts and reporting (with such changes in
such chart of accounts and reporting as may be reasonably requested by
Travelport from time to time) and (ii) statistical information necessary for
inclusion in any Travelport Affiliated Group member’s quarterly earnings press
release, along with appropriate supporting documentation.

(d)         Detailed Annual Financial Information.  As soon as practicable, and
within five Business Days (or other period as designated by Travelport) after
the end of each fiscal year of OWW, OWW shall deliver to Travelport (i) a
detailed consolidated balance sheet, and consolidated statements of income, cash
flow and shareholders’ equity consistent with Travelport’s present chart of
accounts and reporting (with such changes in such chart of accounts and
reporting as may be reasonably requested by Travelport from time to time) as of
and for the full fiscal year and (ii) statistical information necessary for
inclusion in any Travelport Affiliated Group member’s annual earnings press
release, along with appropriate supporting documentation.

(e)          Accountants’ Reports.  Promptly, but in no event later than five
Business Days following the receipt thereof, OWW shall deliver to Travelport
copies of all reports submitted to any member of the OWW Affiliated Group by its
independent certified public accountants, including, without limitation, each
report submitted to any member of the OWW Affiliated Group concerning its
accounting practices and systems and any comment letter submitted to management
in connection with their annual audit and all responses by management to such
reports and letters.

Section 4.4  Attorney Client Privilege.  The provision of any information
pursuant to this Article IV shall not be deemed a waiver of any privilege,
including the attorney-client and/or work-product privileges (each, a
“Privilege”), applicable to any such information.  No

29


--------------------------------------------------------------------------------


member of the OWW Affiliated Group shall be required to provide any information
pursuant to this Article IV if such member reasonably and in good faith
concludes that the provision of such information could serve as a waiver of any
Privilege afforded such information.

ARTICLE V

REGISTRATION RIGHTS

Section 5.1  Piggyback Registrations.

(a)          Right to Piggyback.  Whenever OWW proposes to register any sale of
its Common Stock (or securities convertible into or exchangeable or exercisable
for Common Stock) under the Securities Act for its own account or the account of
any securityholder of OWW (other than the IPO, offerings pursuant to employee
benefit plans, or noncash offerings in connection with a proposed acquisition,
exchange offer, recapitalization or similar transaction) and the registration
form to be used may be used for the registration of the offer and sale of
Registrable Securities (a “Piggyback Registration”), OWW will give prompt
written notice to Travelport and to all other holders of Common Stock having
similar registration rights, of its intention to effect such a registration and,
subject to Section 5.1(b) hereof, shall include in such registration all
Registrable Securities with respect to which OWW has received written request
for inclusion therein within 15 days after receipt of OWW’s notice.

(b)         Priority.  If a registration pursuant to this Section 5.1 involves
an Underwritten Offering and the managing underwriter advises OWW in good faith
that in its opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
having an adverse effect on such offering, including the price at which such
securities can be sold, then OWW will be required to include in such
registration the maximum number of shares that such underwriter advises can be
so sold without such adverse effect, allocated:

(i)                                     if such registration was initiated by
OWW, (x) first, to the securities OWW proposes to sell, (y) second, among the
shares of Common Stock requested to be included in such registration by members
of the Travelport Affiliated Group and any other stockholder of OWW owning
shares of Common Stock eligible for registration, pro rata, on the basis of the
number of shares of Common Stock each holder requests be included in such
registration, and (z) third, among other securities, if any, requested and
otherwise eligible to be included in such registration; and

(ii)                                  if such registration was initiated by a
security holder of OWW, (w) first, among the shares of Common Stock requested to
be included in such registration by such requesting security holder, (x) second,
among the shares of Common Stock requested to be included in such registration
by any member of the Travelport Affiliated Group, (y) third, among the shares of
Common Stock requested to be included in such registration by any other
stockholder of OWW owning shares of Common Stock eligible for such registration,
pro rata, on the basis of the number of shares of Common Stock each holder
requests be included

30


--------------------------------------------------------------------------------


in such registration, and (z) fourth, among other securities, if any, requested
and otherwise eligible to be included in such registration (including securities
to be sold for the account of OWW).

(c)          Termination of Offering.  In the case of a registration initiated
by OWW, nothing contained herein shall prohibit OWW from determining, at any
time, not to file a registration statement or, if filed, to withdraw such
registration or terminate or abandon the registration related thereto, without
prejudice, however, to the rights of the members of the Travelport Affiliated
Group to immediately request a registration pursuant to Section 5.2 hereof.

Section 5.2  Requested Registrations.

 

(a)          Right to Request Registration.  At any time after the date hereof,
upon the written request of any member of the Travelport Affiliated Group
requesting that OWW effect the registration under the Securities Act of all or
part of the Registrable Securities (a “Demand Registration”), OWW shall use its
best efforts to effect, as expeditiously as possible, the registration under the
Securities Act of such number of Registrable Securities requested to be so
registered; provided, that OWW shall not be required to file a registration
statement pursuant to this Section 5.2(a), (i) within a period of six months
after the effective date of any other registration statement of OWW requested
under this Section 5.2 or pursuant to which any member of the Travelport
Affiliated Group shall have been given an opportunity to participate pursuant to
Section 5.1 hereof, (ii) relating to an offering on a delayed or continuous
basis pursuant to Rule 415 (or any successor rule to similar effect) promulgated
under the Securities Act if OWW is not, at the time, eligible to register shares
of Common Stock on Form S-3 (or a successor form), or (iii) with respect to any
offering that is not reasonably expected to yield gross proceeds of at least $50
million; provided, that in the event that the members of the Travelport
Affiliated Group, collectively, do not own at the time of such request such
amount of Registrable Securities of the kind and type being so registered that
would be reasonably expected to yield gross proceeds of at least $50 million,
then the restriction contained in clause (iii) of this Section 5.2(a) shall be
disregarded with respect to such registration.

Promptly after receipt of any such request for Demand Registration, OWW shall
give written notice of such request to all other holders of Common Stock having
rights to have their shares included in such registration and shall, subject to
the provisions of Section 5.2(c) hereof, include in such registration all such
Registrable Securities with respect to which each member of the Travelport
Affiliated Group or such other stockholder has requested to be so registered.

(b)         Effective Registration.  A registration requested pursuant to this
Section 5.2 shall not be deemed to have been effected (and, therefore, not
requested for purposes of Section 5.2(a) above) (i) unless the registration
statement relating thereto has become effective under the Securities Act, (ii)
if, after it has become effective, such registration is interfered with by any
stop order, injunction or other order or requirement of the SEC or other
governmental agency or court for any reason other than a misrepresentation or an
omission by any member of the Travelport Affiliated Group and, as a result
thereof, the Registrable Securities requested to be registered cannot be
completely distributed in accordance with the plan of distribution, (iii) if the
conditions to closing specified in the purchase agreement or underwriting
agreement entered into

31


--------------------------------------------------------------------------------


in connection with such registration are not satisfied or waived other than by
reason of some act or omission by any member of the Travelport Affiliated Group,
or (iv) if, pursuant to Section 5.2(c) hereof, less than all of the Registrable
Securities requested be registered were actually registered and sold.

(c)          Priority.  If a requested registration pursuant to this Section 5.2
involves an Underwritten Offering and the managing underwriter shall advise OWW
that in its opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
having an adverse effect on such offering, including the price at which such
securities can be sold, then OWW will be required to include in such
registration the maximum number of shares that such underwriter advises can be
so sold without having such adverse effect, allocated (i) first, to Registrable
Securities requested by the member(s) of the Travelport Affiliated Group to be
included in such registration, (ii) second, among all shares of Common Stock
requested to be included in such registration by any other stockholder of OWW
owning shares of Common Stock eligible for such registration, pro rata on the
basis of the number of shares of Common Stock requested to be included in such
registration and (iii) third, among other securities, if any, requested and
otherwise eligible to be included in such registration (including securities to
be sold for the account of OWW).

(d)         Preemption of Demand Registration.  Notwithstanding the foregoing,
if the Board of Directors of OWW determines in its good faith judgment, (i)
after consultation with a nationally recognized investment banking firm, that
there will be an adverse effect on a then-contemplated public offering of OWW’s
securities, (ii) that the disclosures that would be required to be made by OWW
in connection with such registration would be materially harmful to OWW because
of transactions then being considered by, or other events then concerning, OWW,
or (iii) that registration at the time would require the inclusion of pro forma
or other information, which requirement OWW is reasonably unable to comply with,
then OWW may defer the filing (but not the preparation) of the registration
statement which is required to effect any registration pursuant to this Section
5.2 for a reasonable period of time, but not in excess of 90 calendar days (or
any longer period agreed to by the requesting holders of Registrable
Securities); provided, that at all times OWW is in good faith using all
reasonable efforts to file the registration statement as soon as practicable.

(e)          Other Registration Rights.  OWW shall not grant to any Person the
right, except to employees, directors, agents and consultants of OWW, to request
OWW to register any securities of OWW except such rights as are not more
favorable than the rights granted to the members of the Travelport Affiliated
Group herein, without the written consent of Travelport.

Section 5.3  Registration Procedures.  If and whenever OWW is required to use
its best efforts to effect or cause the registration of any Registrable
Securities under the Securities Act as provided in this Agreement, OWW shall:

 

(a)          prepare and file with the SEC as expeditiously as possible but in
no event later than 90 days after receipt of a request for registration with
respect to such Registrable Securities, an automatically effective shelf
registration statement on Form S-3, if available to OWW at such time, or, if
not, a registration statement on any form for which OWW then qualifies or which
counsel for OWW shall deem appropriate, which form shall be available for the
sale of the

32


--------------------------------------------------------------------------------


Registrable Securities in accordance with the intended methods of distribution
thereof, and use its best efforts to cause such registration statement to become
effective as soon as practicable, and to maintain the effectiveness of such form
for three years from the date of its effectiveness; provided, that before filing
with the SEC a registration statement or prospectus or any amendments or
supplements thereto, including any documents incorporated by reference therein,
OWW shall (x) furnish to Travelport and to one counsel selected by Travelport
(or by Travelport and holders of other securities covered by such registration
statement, but in no event to more than one firm of attorneys for all such
selling security holders) copies of all such documents proposed to be filed,
which documents shall be subject to the review of Travelport and such counsel,
and (y) notify Travelport of any stop order issued or threatened by the SEC and
take all reasonable actions required to prevent the entry of such stop order or
to remove it if entered;

(b)         prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not less than 180 days or such shorter period which shall terminate when all
Registrable Securities covered by such registration statement have been sold
(but not before the expiration of the applicable period referred to in Section
4(3) of the Securities Act and Rule 174, or any successor thereto, thereunder,
if applicable), and comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement during such period in accordance with the intended methods of
disposition by the sellers thereof set forth in such registration statement;

(c)          furnish, without charge, to Travelport and each underwriter, if
any, such number of copies of such registration statement, each amendment and
supplement thereto (including one conformed copy to Travelport and one signed
copy to each managing underwriter and in each case including all exhibits
thereto), and the prospectus included in such registration statement (including
each preliminary prospectus), in conformity with the requirements of the
Securities Act, and such other documents as Travelport may reasonably request to
facilitate the disposition of the Registrable Securities registered thereunder;

(d)         use its best efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as the selling holders, and the managing
underwriter, if any, reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable the selling
holders and each underwriter, if any, to consummate the disposition in such
jurisdictions of the Registrable Securities registered thereunder; provided,
that OWW shall not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph (d), (ii) subject itself to taxation in any such jurisdiction or (iii)
consent to general service of process in any such jurisdiction;

(e)          immediately notify the managing underwriter, if any, Travelport and
the selling holders at any time when a prospectus relating thereto is required
to be delivered under the Securities Act, of the happening of any event which
comes to OWW’s attention if as a result of such event the prospectus included in
such registration statement contains an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, and OWW shall promptly prepare and
furnish to the selling holders a supplement or amendment to such prospectus so
that as thereafter delivered,

33


--------------------------------------------------------------------------------


such prospectus shall not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; provided, however, that if OWW determines
in good faith that the disclosure that would be required to be made by OWW would
be materially harmful to OWW because of transactions then being considered by,
or other events then concerning, OWW, or a supplement or amendment to such
prospectus at such time would require the inclusion of pro forma or other
information, which requirement OWW is reasonably unable to comply with, then OWW
may defer, for a reasonable period of time not to exceed 90 days, furnishing to
the selling holders a supplement or amendment to such prospectus; provided
further, that at all times OWW is in good faith using all reasonable efforts to
file such amendment as soon as practicable;

(f)            use its best efforts to cause all such securities being
registered to be listed on each securities exchange on which similar securities
issued by OWW are then listed, and enter into such customary agreements
including a listing application and indemnification agreement in customary form,
provided, that the applicable listing requirements are satisfied, and to provide
a transfer agent and registrar for such Registrable Securities covered by such
registration statement no later than the effective date of such registration
statement;

(g)         make available for inspection by Travelport and any holder of
securities covered by such registration statement, any underwriter participating
in any offering pursuant to such registration statement, and any attorney,
accountant or other agent retained by such Persons (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the OWW Affiliated Group as shall be reasonably necessary to
enable them to exercise their due diligence responsibilities, and cause
officers, directors and employees of members of the OWW Affiliated Group to
supply all information and respond to all inquiries reasonably requested by any
such Inspector in connection with such registration statement.  Notwithstanding
the foregoing, OWW shall have no obligation to disclose any such records to the
Inspectors in the event OWW determines that such disclosure is reasonable likely
to have an adverse effect on OWW’s ability to assert the existence of an
attorney-client privilege with respect thereto;

(h)         if requested, use its best efforts to obtain a “cold comfort” letter
from OWW’s independent public accountants in customary form and covering such
matters of the type customarily covered by “cold comfort” letters;

(i)             make available senior management personnel to participate in,
and cause them to cooperate with the underwriters in connection with, “road
show” and other customary marketing activities, including “one-on-one” meetings
with prospective purchasers of the Registrable Securities;

(j)             otherwise use its best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable, an earning statement covering a period of at
least 12 months, beginning with the first month after the effective date of the
registration statement (as the term “effective date” is defined in Rule 158(c)
under the Securities Act), which earning statement shall satisfy the provisions
of Section 11(a) of the Securities Act and Rule 158 thereunder; and

34


--------------------------------------------------------------------------------


(k)          if requested to do so by the selling holders, use its best efforts
to create a depositary arrangement whereby depositary shares representing
fractional shares of Registrable Securities will be issued and to cause to be
prepared and to execute customary documentation with respect to such depositary
arrangement and such other documentation that the selling holders may reasonably
request to facilitate the disposition of the depositary shares created
thereunder (including, but not limited to, engaging a depositary and preparing
and executing a depositary agreement).

It shall be a condition precedent to the obligation of OWW to take any action
pursuant to this Agreement in respect of the Registrable Securities which are to
be registered at the request of any member of the Travelport Affiliated Group
that Travelport shall furnish to OWW such information regarding the securities
of OWW held by Travelport and the intended method of disposition thereof as OWW
shall reasonably request and as shall be required in connection with the action
taken by OWW.

Travelport agrees that, unless it obtains the prior consent of the OWW, and OWW
agrees that, unless it obtains the prior consent of Travelport, it will not make
any offer pursuant to this Article V that would constitute an “issuer free
writing prospectus,” as defined in Rule 433 under the Securities Act, or that
would otherwise constitute a “free writing prospectus,” as defined in Rule 405
under the Securities Act, required to be filed with the SEC; provided that this
paragraph shall not restrict either Travelport or OWW from making any filings
required to comply with their respective reporting obligations under the
Exchange Act or the rules and regulations thereunder.

Section 5.4  Restriction on Disposition of Registrable Securities.  Travelport
agrees that, upon receipt of any notice from OWW of the happening of any event
of the kind described in Section 5.3(e) hereof, Travelport shall, and shall
cause each member of the Travelport Affiliated Group to, discontinue disposition
of Registrable Securities pursuant to the registration statement covering such
Registrable Securities until receipt of the copies of the supplemented or
amended prospectus contemplated by Section 5.3(e) hereof, or until otherwise
notified by OWW, and, if so directed by OWW, Travelport shall, and shall cause
each member of the Travelport Affiliated Group to, deliver to OWW (at OWW’s
expense) all copies (including, without limitation, any and all drafts), other
than permanent file copies, then in their possession, of the prospectus covering
such Registrable Securities at the time of receipt of such notice.  In the event
OWW shall give any such notice, the 180-day period mentioned in Section 5.3(b)
hereof shall be extended by the greater of (x) three months or (y) the number of
days during the period from and including the date of the giving of such notice
pursuant to Section 5.3(e) hereof to and including the date when the selling
holders shall have received the copies of the supplemented or amended prospectus
contemplated by Section 5.3(e) hereof.

 

Section 5.5  Selection of Underwriters.  If any offering pursuant to a
registration requested pursuant to Section 5.2 hereof is to be an Underwritten
Offering, Travelport shall have the right to select a managing underwriter or
underwriters to administer the offering.

 

Section 5.6  Registration Expenses.  OWW shall pay for all costs and expenses
with respect to its compliance with its obligations in connection with a
registration hereunder, including, but not limited to:  (i) all registration and
filing fees, (ii) fees and expenses of

35


--------------------------------------------------------------------------------


compliance with securities or blue sky laws (including reasonable fees and
disbursements of counsel in connection with blue sky qualifications of the
Registrable Securities), (iii) printing expenses, (iv) internal expenses
(including without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), (v) the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
national securities exchange, (vi) the reasonable fees and disbursements of
counsel for OWW and customary fees and expenses for independent certified public
accountants retained by OWW (including the expenses of any comfort letters or
costs associated with the delivery by independent certified public accountants
of a comfort letter or comfort letters), (vii) the reasonable fees and
disbursements of not more than one firm of attorneys acting as legal counsel for
all of the selling stockholders, collectively, (viii) the fees and expenses of
any registrar and transfer agent or any depositary, (ix) the underwriting fees,
discounts and commissions applicable to any Common Stock sold for the account of
OWW and (x) the cost of preparing all documentation in connection therewith.
 Except as otherwise provided in clause (ix) of this Section 5.6, OWW shall have
no obligation to pay any underwriting fees, discounts, commissions or expenses
attributable to the sale of Registrable Securities, including, without
limitation, the fees and expenses of any underwriters and such underwriters’
counsel.

Section 5.7  Conversion of Other Securities.  If any holder of Registrable
Securities offers any options, rights, warrants or other securities issued by it
or any other Person that are offered with, convertible into or exercisable or
exchangeable for any Registrable Securities, the Registrable Securities
underlying such options, rights, warrants or other securities shall be eligible
for registration pursuant to Sections 5.1 and 5.2 hereof.

 

Section 5.8  Rule 144.  If and for so long as OWW is subject to the reporting
requirements of the Exchange Act, OWW shall take such measures and file such
information, documents and reports as shall be required by the SEC as a
condition to the availability of Rule 144 (or any successor provision) under the
Securities Act.

 

Section 5.9  Transfer of Registration Rights.

 

(a)          Any member of the Travelport Affiliated Group may transfer all or
any portion of its rights under this Article V to any transferee (each, a
“Transferee”) of Registrable Securities.  Any transfer of registration rights
pursuant to this Section 5.9 shall be effective upon receipt by OWW of written
notice from such member of the Travelport Affiliated Group stating the name and
address of any Transferee and identifying the amount of Registrable Securities
with respect to which the rights under this Article V (and Article VI hereof)
are being transferred and the nature of the rights so transferred.  In
connection with any such transfer, the term “Travelport” or “member of the
Travelport Affiliated Group” as used in this Article V shall, where appropriate
to assign such rights and obligations to such Transferee, be deemed to refer to
the Transferee.  Any member of the Travelport Affiliated Group and such
Transferees may exercise the registration rights hereunder in such proportion as
they shall agree among themselves.

(b)         After such transfer, each member of the Travelport Affiliated Group
shall retain its rights under this Agreement with respect to all other
Registrable Securities owned by such member of the Travelport Affiliated Group.

36


--------------------------------------------------------------------------------


(c)          Upon the request of any member of the Travelport Affiliated Group,
OWW shall execute a registration rights agreement with such Transferee or a
proposed Transferee substantially similar to the applicable sections of this
Agreement.

ARTICLE VI

BUSINESS AND REGISTRATION STATEMENT INDEMNIFICATION

Section 6.1  General Cross Indemnification.

(a)          Travelport agrees to indemnify and hold harmless each member of the
OWW Affiliated Group and each of the officers, directors, employees and agents
of the OWW Affiliated Group against any and all costs and expenses arising out
of third party claims (including, without limitation, attorneys’ fees, interest,
penalties and costs of investigation or preparation for defense), judgments,
fines, losses, claims, damages, liabilities, demands, assessments and amounts
paid in settlement (collectively, “Losses”), in each case, based on, arising out
of, resulting from or in connection with any claim, action, cause of action,
suit, proceeding or investigation, whether civil, criminal, administrative,
investigative or other (collectively, “Actions”), based on, arising out of,
pertaining to or in connection with (i) any breach by Travelport or any member
of the Travelport Affiliated Group of this Agreement or any Ancillary Agreement,
(ii) the ownership or the operation of the Assets or properties (other than
capital stock of any member of OWW Affiliated Group), and the operation or
conduct of the business of, including contracts entered into by, the members of
the Travelport Affiliated Group, whether before, on or after the date hereof,
and (iii) the actions of any employee of any member of the OWW Affiliated Group
whose salary and benefits Travelport is required to reimburse to such member of
the OWW Affiliated Group pursuant Section 8.1.

(b)         OWW agrees to indemnify and hold harmless each member of the
Travelport Affiliated Group and each of its officers, directors, employees and
agents of each member of the Travelport Affiliated Group against any and all
Losses, in each case, based on, arising out of, resulting from or in connection
with any Actions, based on, arising out of, pertaining to or in connection with
(i) any activities, action or inaction on the part of any member of the OWW
Affiliated Group or any of their officers, directors, employees, Affiliates
acting as such (other than a member of the Travelport Affiliated Group acting as
such), fiduciaries or agents (including any Losses related to the use,
occupation of, or access to/from the Denver Data Center, or the exercise of any
rights granted with respect thereto, or the use of any of the services or
equipment within the Denver Data Center by any member of the OWW Affiliated
Group) (ii) any breach by OWW or any member of the OWW Affiliated Group of this
Agreement or any Ancillary Agreement, and any other acts or omissions arising
out of performing such agreements, or any agreement between OWW and a third
party, (iii) the ownership or the operation of the Assets or properties of, and
the operation or conduct of the business of, including contracts entered into
by, any member of the OWW Affiliated Group, whether before, on or after the date
hereof, (iv) any Keepwell, (v) any breach of any covenant in the debt
instruments or agreements of any member of the Travelport Affiliated Group that
results from any action of any member of the OWW Affiliated Group that was taken
without the prior written consent of Travelport, (vi) any Liability resulting
from the conversion of the Travelport equity and profit interests, (vii) any
untrue statement or alleged untrue statement of a material fact

37


--------------------------------------------------------------------------------


contained in any Public Filing of any member of the Travelport Affiliated Group,
or any omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only with respect to information, if any, provided by any member of the OWW
Affiliated Group in writing to any member of the Travelport Affiliated Group
expressly for use in such Public Filing, (viii) third party claims of
intellectual property infringement based on, arising out of, resulting from or
in connection with the Services (as defined in the Transition Services
Agreement) provided under the Transition Services Agreement, unless such
infringement is a result of the willful misconduct of Travelport, acting as
Service Provider (as defined in the Transition Services Agreement), (ix) the
actions of any employee of any member of the Travelport Affiliated Group whose
salary and benefits OWW is required to reimburse to such member of the
Travelport Affiliated Group pursuant Section 8.1, and (x) any failure of OWW to
reimburse Travelport pursuant to its obligations under Section 2.10(d) hereof or
for other actions or failures to act by OWW related to letters of credit issued
on its behalf under the Travelport Credit Facility.

(c)          The indemnity agreement contained in Sections 6.1(a) and (b) shall
be applicable whether or not any Action or the facts or transactions giving rise
to such Action arose prior to, on or subsequent to the date of this Agreement.

Section 6.2  Registration Statement Indemnification.

(a)          OWW agrees to indemnify and hold harmless each member of the
Travelport Affiliated Group, each Person to whom registration rights shall have
been transferred pursuant to Section 5.9 hereof and each Person, if any, who
controls any of the foregoing within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (collectively, the “Registration
Indemnitees”) from and against any and all Losses arising out of or based upon
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement or Prospectus, or arising out of or based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such Losses arise out of or are based upon any untrue
statement or omission or alleged untrue statement or omission which has been
made therein or omitted therefrom in reliance upon and in conformity with (i)
information relating to a Registration Indemnitee furnished in writing to any
member of the OWW Affiliated Group by or on behalf of such Registration
Indemnitee expressly for use in the Registration Statement or Prospectus, and
(ii) information relating to any underwriter furnished in writing to any member
of the OWW Affiliated Group by or on behalf of such underwriter expressly for
use in the Registration Statement or Prospectus.

(b)         Each Registration Indemnitee agrees, severally and not jointly, to
indemnify and hold harmless each member of the OWW Affiliated Group and any of
their respective directors or officers who sign any Registration Statement, and
any Person who controls OWW within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, to the same extent as the foregoing
indemnity from OWW to each Registration Indemnitee, but only with respect to
information relating to such Registration Indemnitee furnished in writing to any
member of the OWW Affiliated Group by or on behalf of such Registration
Indemnitee expressly for use in any Registration Statement or Prospectus.  For
purposes of this Section 6.2(b), any information relating to any underwriter
that is contained in a Registration Statement

38


--------------------------------------------------------------------------------


or Prospectus shall not be deemed to be information relating to a Registration
Indemnitee.  If any Action shall be brought against OWW, any of its directors,
any such officer, or any such controlling Person based on any Registration
Statement or Prospectus and in respect of which indemnity may be sought against
a Registration Indemnitee pursuant to this paragraph (b), such Registration
Indemnitee shall have the rights and duties given to OWW by Section 6.4 hereof
(except that if OWW shall have assumed the defense thereof such Registration
Indemnitee shall not be required to do so, but may employ separate counsel
therein and participate in the defense thereof, but the fees and expenses of
such counsel shall be at such Registration Indemnitee’s expense), and OWW, its
directors, any such officer, and any such controlling Person shall have the
rights and duties given to such Registration Indemnitee by Section 6.4 hereof.

Section 6.3  Contribution.

(a)          If the indemnification provided for in this Article VI is
unavailable to an indemnified Party under Section 6.2 hereof in respect of any
Losses referred to therein, then an indemnifying Party, in lieu of indemnifying
such indemnified Party, shall contribute to the amount paid or payable by such
indemnified Party as a result of such Losses (i) in such proportion as is
appropriate to reflect the relative benefits received by OWW on the one hand and
the applicable Registration Indemnitee on the other hand from the offering of
the securities covered by such Registration Statement and Prospectus, or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of OWW on the one
hand and the applicable Registration Indemnitee on the other in connection with
the statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations.  The relative benefits received by OWW on the
one hand and a Registration Indemnitee on the other shall be deemed to be in the
same proportion as the total net proceeds from the applicable securities
offering (before deducting expenses) received by OWW bear to the total net
proceeds from such offering (before deducting expenses) received by such
Registration Indemnitee.  The relative fault of OWW on the one hand and the
applicable Registration Indemnitee on the other hand shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by OWW on the one hand or by such Registration
Indemnitee on the other hand and the Parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or omission.

(b)         OWW and each Registration Indemnitee agree that it would not be just
and equitable if contribution pursuant to this Section 6.3 were determined by a
pro rata allocation or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (a) above.  The
amount paid or payable by an indemnified Party as a result of the Losses
referred to in paragraph (a) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified Party in connection with investigating any claim or defending
any such Action.  Notwithstanding the provisions of this Section 6.3, a
Registration Indemnitee shall not be required to contribute any amount in excess
of the amount by which the proceeds to such Registration Indemnitee exceeds the
amount of any damages which such Registration Indemnitee has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged

39


--------------------------------------------------------------------------------


omission.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

Section 6.4  Procedure. If any Action shall be brought against a Registration
Indemnitee or any other Person entitled to indemnification pursuant to this
Article VI (collectively with the Registration Indemnitees, the “Indemnitees”)
in respect of which indemnity may be sought against OWW, such Indemnitee shall
promptly notify OWW, and OWW shall assume the defense thereof, including the
employment of counsel and payment of all fees and expenses.  Such Indemnitee
shall have the right to employ separate counsel in any such action, suit or
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Person unless (i) OWW has agreed
in writing to pay such fees and expenses, (ii) OWW has failed to assume the
defense and employ counsel, or (iii) the named parties to an Action (including
any impleaded parties) include both an Indemnitee and OWW and such Indemnitee
shall have been advised by its counsel that representation of such indemnified
Party and OWW by the same counsel would be inappropriate under applicable
standards of professional conduct (whether or not such representation by the
same counsel has been proposed) due to actual or potential differing interests
between them (in which case OWW shall not have the right to assume the defense
of such Action on behalf of such Indemnitee).  It is understood, however, that
OWW shall, in connection with any one such Action or separate but substantially
similar or related Actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of only one separate firm of attorneys (in addition to any local
counsel) at any time for all such indemnified Persons not having actual or
potential differing interests among themselves, and that all such fees and
expenses shall be reimbursed as they are incurred.  OWW shall not be liable for
any settlement of any such Action effected without its written consent, but if
settled with such written consent, or if there be a final judgment for the
plaintiff in any such Action, OWW agrees to indemnify and hold harmless each
Indemnitee, to the extent provided in the preceding paragraph, from and against
any Losses by reason of such settlement or judgment.

Section 6.5  Other Matters.

(a)          No indemnifying Party shall, without the prior written consent of
the indemnified Party, effect any settlement of any pending or threatened Action
in respect of which any indemnified Party is or could have been a Party and
indemnity could have been sought hereunder by such indemnified Party, unless
such settlement includes an unconditional release of such indemnified Party from
all liability on claims that are the subject matter of such Action.

(b)         Any Losses for which an indemnified Party is entitled to
indemnification or contribution under this Article VI shall be paid by the
indemnifying Party to the indemnified Party as such Losses are incurred.  The
indemnity and contribution agreements contained in this Article VI shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of any Indemnitee, OWW, its directors or officers, or any Person
controlling OWW, and (ii) any termination of this Agreement.

(c)          The Parties hereto shall, and shall cause their respective
Subsidiaries to, cooperate with each other in a reasonable manner with respect
to access to unprivileged

40


--------------------------------------------------------------------------------


information and similar matters in connection with any Action.  The provisions
of this Article VI are for the benefit of, and are intended to create third
party beneficiary rights in favor of, each of the indemnified parties referred
to herein.

ARTICLE VII

OTHER PROVISIONS

Section 7.1  Insurance.

(a)          As of and after the date hereof, Travelport shall continue to
provide OWW with access to Occurrence Based Policies of Travelport that include
coverage for OWW for periods prior to the date hereof, and Travelport shall
reasonably cooperate with OWW and take reasonable actions as may be necessary or
advisable to assist OWW in submitting claims for occurrences taking place prior
to the date hereof to which such policies are responsive;  provided, however,
that OWW shall be responsible for any deductibles and associated expenses,
including defense costs, legally due and owing relating to such claims.
Travelport shall have the sole and absolute authority to collect funds from OWW
for all such deductibles and associated expenses, including defense costs, and
to manage any and all claims filed under any policy referred to in this Section
7.1 or any insurance coverage or self-insurance relating to prior periods,
including prior coverage for Travelport and OWW referred to in Section 11.3 of
the Cendant Separation Agreement.  OWW shall have the right, subject to the
foregoing, to consult with Travelport regarding the management and settlement of
any and all OWW claims filed under any policy referred to in this Section 7.1
and in Section 11.3 of the Cendant Separation Agreement, but OWW acknowledges
that all contact with any insurance company providing such coverage shall be
directed exclusively through Travelport.

(b)         OWW acknowledges that under Claims Made Policies of Travelport, all
insurance coverage for OWW for any occurrence, act, omission or event taking
place prior to the date hereof and for any liability or condition arising after
the date hereof shall terminate as of the date hereof, and that no OWW claims
may be brought against Claims Made Policies of Travelport.

Section 7.2  Non-Solicitation; Non-Hire. (a)             Except as provided in
Section 7.2(b), for a period of two years following the IPO, no member of the
Travelport Affiliated Group, on the one hand, or the OWW Affiliated Group, on
the other hand, will, without the prior written consent of OWW or Travelport,
respectively, either directly or indirectly, on their own behalf or in the
service or on behalf of others, solicit or hire, or attempt to solicit or hire,
any Person employed by any member of the other Affiliated Group (a
“Solicitation”) whose annual base salary plus cash bonus exceeds $150,000 (or
its equivalent in U.S. currencies), excluding any equity-based compensation
element of such bonus (the “Restricted Employees”), whether or not such employee
is a full-time or a temporary employee of any member of the Travelport
Affiliated Group or the OWW Affiliated Group (as applicable), and whether or not
such employment is pursuant to written agreement; provided, that the foregoing
will not (i) prevent either Party or their Affiliated Group from soliciting or
hiring any such Person after the termination of such employee’s employment by
their respective employer unless specifically prohibited by such employee’s
separation agreement, if any, with any member of the Travelport

41


--------------------------------------------------------------------------------


Affiliated Group or the OWW Affiliated Group (as applicable), (ii) prohibit
either Party from placing public advertisements or conducting any other form of
general solicitation which is not specifically targeted towards the Restricted
Employees, or (iii) apply to any individual listed on Schedule 7.2(a) hereto;
provided, further, that a general solicitation conducted by an employment agency
on behalf of one of the Parties which inadvertently contacts a Restricted
Employee will not trigger this Section 7.2, so long as such Restricted Employee
is not hired by the Party conducting the general solicitation for employees of
their Affiliated Group.

(b)         However, in the case of any Solicitation of (i) Donvand Limited and
its Subsidiaries and (ii) Octopus Travel Group Limited and its Subsidiaries, the
period during which such entities are prohibited from any Solicitation shall be
two years following the IPO and the term “Restricted Employee” shall include all
employees of such entities regardless of the amount of their annual base salary.

Section 7.3  Form S-8.  To the extent necessary to enable the unrestricted
transfer of the applicable shares of OWW’s Common Stock, upon consummation of
the IPO, OWW shall file and cause to remain effective a registration statement
on Form S-8 (or such other applicable form) with the SEC to register the shares
of OWW’s Common Stock that may be acquired by employees of Travelport pursuant
to Travelport’s employee stock or option plans.

Section 7.4  Regulatory Approvals. To the extent that any regulatory or other
approvals shall be necessary to effect and perform any of the provisions of this
Agreement, the Parties hereto shall use their best efforts to obtain such
approvals prior to the date upon which not obtaining such approvals would result
in a default of such Party’s obligations hereunder.  If such approvals have not
been obtained by such date, then each Party hereto shall not be deemed to be in
default of its obligations hereunder so long as such Party is in good faith
diligently using their best efforts to obtain such approvals as soon as
practicable.  To the extent that any such regulatory approval is not obtained
within a reasonable period of time after such date, Travelport and OWW shall in
good faith use their best efforts to find and effect an alternative means to
achieve the same or substantially the same result as that contemplated by such
provision.

Section 7.5  Charter Provision.  OWW shall comply with, and shall cause each of
its present and future direct and indirect Subsidiaries to take any and all
actions necessary to ensure continued compliance by each such member of the OWW
Affiliated Group with, the terms and provisions of the Charter.  OWW shall
notify Travelport in writing as soon as possible after becoming aware of any act
or activity taken or proposed to be taken by any member of the OWW Affiliated
Group which resulted or would result in non-compliance with the Charter and
shall take or refrain from taking all such actions as Travelport shall in its
sole discretion determine necessary or desirable to prevent or remedy any such
non-compliance.

Section 7.6  Access to Historical Records. Subject to Section 7.12, Travelport
and OWW will retain the right to access the shared or commingled historical
records, including but not limited to, the books, records, and such other
records, files, information and/or data, or portions thereof (the “Records”)
related to the historical corporate association of OWW with Travelport stored at
the facilities of Iron Mountain Inc. The ownership of any Records relating
solely to either Party shall be transferred to such Party to the extent not
already owned by such Party.  Notwithstanding anything in this Agreement to the
contrary, the retention of and access to

42


--------------------------------------------------------------------------------


Records related to the tax matters of OWW will be governed exclusively by the
Tax Sharing Agreement.  The provision of any Records shall not be deemed a
waiver of any Privilege and the Parties shall use reasonable efforts to maintain
and protect such Privileges with reasonable prior notice and in consultation
with the other Parties.

Section 7.7  Records Stemming from Affiliate Relationship.  For a period of one
year following the Trigger Date, subject to an extension (a) of up to five years
upon the demonstration of a legal or regulatory requirement for such extension
by the requesting Party or (b) for any longer period required under the Cendant
Separation Agreement, Travelport and OWW will retain the right to access such
other records which exist resulting from Travelport’s and OWW’s relationship as
affiliates.  Upon reasonable notice and at each Party’s own expense, Travelport
(and its authorized representatives) and OWW (and its authorized
representatives) will be afforded access to such records at reasonable times and
during normal business hours and each Party (and its authorized representatives)
will be permitted, at its own expense, to make abstracts from, or copies of, any
such records; provided, access to such records may be denied if (i) Travelport
or OWW, as the case may be, cannot demonstrate a legitimate business need, for
the one year period following the Trigger Date, or a legal or regulatory
requirement, for the extension period described above, for such access to the
records, (ii) the information contained in the records is subject to any
applicable confidentiality commitment to a third party, (iii) a bona fide
competitive reason exists to deny such access, (iv) the records are to be used
for the initiation of, or as part of, a suit or claim against the other Party,
(v) Travelport or OWW, as the case may be,  reasonably and in good faith
concludes that such access would serve as a waiver of any Privilege afforded to
such record, and (vi) such access will unreasonably disrupt the normal
operations of Travelport or OWW, as the case may be.  Any Records or information
provided by or on behalf of or made available by or on behalf of the other Party
hereto pursuant to this Article VII shall be on an “as is,” “where is” basis and
neither Party is making any representation or warranty with respect to such
records or the completeness thereof.

Section 7.8  Litigation and Settlement Cooperation.

(a)          With respect to any claim or demand made against any member of
either the Travelport Affiliated Group or the OWW Affiliated Group (each, a
“Third Party Claim”) that implicates at least one member of each of the
Travelport Affiliated Group and the OWW Affiliated Group in a material fashion
due to the allocation of Losses, responsibilities for management of defense and
related indemnities pursuant to this Agreement, the Parties agree to use
reasonable best efforts to cooperate fully and maintain a joint defense (in a
manner that will preserve for the applicable parties the attorney-client
privilege, joint defense or other privilege with respect thereto). The Party
that is not responsible for managing the defense of such Third Party Claims
shall, upon reasonable request, be consulted with respect to significant matters
relating thereto and may, if necessary or helpful, retain counsel to assist in
the defense of such claims.

(b)         Travelport and OWW agree that at all times henceforth, if an action
is commenced by a third party with respect to which any member of either the
Travelport Affiliated Group or the OWW Affiliated Group is a nominal defendant
and/or such action is otherwise not a Loss allocated to any such Party under
this Agreement, then such member of the Travelport

43


--------------------------------------------------------------------------------


Affiliated Group or the OWW Affiliated Group, as the case may be, shall use
commercially reasonable efforts to cause such nominal defendant to be removed
from such action.

Section 7.9  Cendant Transition Services Agreement.

(a)          To the extent that Travelport is obligated to pay to Avis Budget,
Realogy or Wyndham any amounts pursuant to the Cendant Transition Services
Agreement, OWW shall pay to Travelport 29% of the amount actually paid by
Travelport to each of Avis Budget, Realogy and Wyndham as soon as practicable
after such payment is made and notice of such payment is provided to OWW.

(b)         Any liabilities pertaining to any of the Parties or their respective
Affiliated Groups under Exhibit 67 to the Cendant Transition Services Agreement
will be paid 100% by OWW.

Section 7.10  Cendant Separation Agreement.  Notwithstanding anything in Section
7.6 or Section 7.7 to the contrary, each Party shall, and shall cause its
Affiliates to, comply with all provisions of the Cendant Separation Agreement
relating to Information (for purposes of this Section 7.10 only, as defined in
the Cendant Separation Agreement), and permit access to Information in
accordance with the Cendant Separation Agreement.

Section 7.11  Corporate Names and Other Parties’ Trademarks.

Except as otherwise specifically provided in the Master License Agreement, as
soon as reasonably practicable after the Trigger Date but in any event within
six (6) months thereafter:

(a)                                  OWW and the members of its Affiliated Group
shall cease to make any use of any names or Trademarks that include the (A)
Trademarks of Travelport, Travelport’s Affiliated Group, Realogy, Wyndham,
“Cendant” or “Cendant Corporation” and (B) any names or Trademarks related
thereto including any names or Trademarks confusingly similar thereto or
dilutive thereof (the “Non-OWW Marks”); provided, however, that the foregoing
shall not prohibit OWW or any member of OWW’s Affiliated Group from making use
of any Non-OWW Mark in a manner that would constitute “fair use” under
applicable law if any unaffiliated third party made such use or would otherwise
be legally permissible for any unaffiliated third party without the consent of
the party owning such Non-OWW Mark.  In furtherance of the foregoing, as soon as
practicable but in no event later than six (6) months following the Trigger
Date, OWW and the members of OWW’s Affiliated Group shall remove, strike over or
otherwise obliterate all Non-OWW Marks from all of such Party’s and its
Affiliated Group’s Assets and other materials, including any vehicles, business
cards, schedules, stationery, packaging materials, displays, signs, promotional
materials, manuals, forms, websites, email, computer software and other
materials and systems.  Any use by OWW or any member of OWW’s Affiliated Group
of any of the Non-OWW Marks as permitted in this Section 7.11(a) is subject to
their compliance with the quality control requirements and guidelines in effect
for the Non-OWW Marks as of the Trigger Date.

(b)                                 Travelport and the members of its Affiliated
Group shall cease to make any use of any names or Trademarks that include the
(A) Trademarks of OWW or OWW’s

44


--------------------------------------------------------------------------------


Affiliated Group and (B) any names or Trademarks related thereto including any
names or Trademarks confusingly similar thereto or dilutive thereof (the “OWW
Marks”); provided, however, that the foregoing shall not prohibit Travelport or
any member of Travelport’s Affiliated Group from making use of any OWW Mark in a
manner that would constitute “fair use” under applicable law if any unaffiliated
third party made such use or would otherwise be legally permissible for any
unaffiliated third party without the consent of the party owning such OWW Mark. 
In furtherance of the foregoing, as soon as practicable but in no event later
than six (6) months following the Trigger Date, Travelport and the members of
Travelport’s Affiliated Group shall strike over or otherwise obliterate all OWW
Marks from all of such Party’s and its Affiliated Group’s Assets and other
materials, including any vehicles, business cards, schedules, stationery,
packaging materials, displays, signs, promotional materials, manuals, forms,
websites, email, computer software and other materials and systems.  Any use by
Travelport or any member of Travelport’s Affiliated Group of any of the OWW
Marks as permitted in this Section 7.11(b) is subject to their compliance with
the quality control requirements and guidelines in effect for the OWW Marks as
of the Trigger Date.

Section 7.12  Information. 

(a)          Travelport and OWW each acknowledges that the Records and other
information and/or data, or portions thereof in its or in a member of its
Affiliated Group’s possession, custody or control as of the Trigger Date may
include Information owned by the other Party or a member of the other Party’s
Affiliated Group and not related to (i) such Party or its business or (ii) the
historical corporate association of OWW (the “Information”).

(b)         Notwithstanding such possession, custody or control, such
Information specified in Section 7.12(a) shall remain the property of such other
Party or member of such other Party’s Affiliated Group, subject to Section 7.6. 
Each Party agrees, subject to legal holds and other legal requirements and
obligations, (i) that such Information is to be treated as Confidential
Information of the Party to which it relates and (ii) subject to the Cendant
Separation Agreement and the Transition Services Agreement, to use commercially
reasonable efforts within a reasonable time to, where reasonably practical to do
so without significant effort, (1) purge such Information from its databases,
files and other systems and not retain any copy of such Information (including,
if applicable, by transferring such Information to the party to which such
Information belongs), or (2) if such purging is not practicable, to encrypt or
otherwise make unreadable or inaccessible such Information.

Section 7.13  Travelport Credit Facility; Indentures.  So long as OWW is a
restricted subsidiary under the Travelport Credit Facility or either of the
Indentures, if OWW takes any action that requires any member of the Travelport
Affiliated Group to repay or repurchase any of its outstanding indebtedness
under the Travelport Credit Facility or the Indentures, OWW shall, within the
period required by the Travelport Credit Facility or the Indentures, as
applicable, pay to Travelport an amount in immediately available cash that will
permit Travelport to repay or repurchase such outstanding indebtedness, as
required by the Travelport Credit Facility and the Indentures, as applicable.

Section 7.14  GIGADA and PFS Agreement Reporting.  OWW agrees to maintain
detailed records with respect to all airline segments booked by or through any
member of the

45


--------------------------------------------------------------------------------


OWW Affiliated Group pursuant to any Galileo International Global Airline
Distribution Agreement, including all addenda and amendments thereto, entered
into by Galileo International L.L.C. and Galileo Nederland, B.V. (collectively,
“Galileo”) and various airlines (“GIGADA), and any Preferred Fares Select
Agreements entered into by Galileo and such airlines in connection therewith
(together, the “PFS Agreements”), and to share the same information with
Travelport upon Travelport’s request, so long as any member of the OWW
Affiliated Group is considered an “affiliate” under GIGADA and the PFS
Agreements.

Section 7.15  Payment of Dividend to TDS.  OWW agrees to pay to TDS the
dividends declared by OWW’s board of directors prior to the date hereof equal to
the total amount of net proceeds resulting from the exercise, if any, of the IPO
underwriters’ option to purchase additional shares of Common Stock, as described
in the IPO S-1 (the “Shoe Dividend”).  The Shoe Dividend shall be paid by OWW to
TDS on such date as the IPO underwriters pay funds to OWW to purchase additional
shares of Common Stock pursuant to their option to do so, as described in the
IPO S-1.

ARTICLE VIII

EMPLOYMENT MATTERS

Section 8.1  Employees on Travelport or OWW Payroll.  Travelport and OWW shall
cooperate to identify (1) all employees of any member of the OWW Affiliated
Group whose sole or primary responsibilities relate to the B2B Businesses
(including without limitation Travelport Corporate Services), and (2) all
employees of any member of the Travelport Affiliated Group whose sole or primary
responsibilities relate the B2C Businesses, and the parties shall continue to
employ each such employee, as directed by the other Party, until the earliest
of: (x) each such employee’s termination of employment, as directed by the other
Party; (y) the transfer of each such employee to payroll of any member of the
other Affiliated Group or any third party with which the other Affiliated Group
has contracted to employ or otherwise engage each such employee; or (z) December
31, 2007; provided, that if December 31, 2007 is the earliest such date, either
Party shall, upon the reasonable request of the other Party, extend its
employment of any employees specified by the other Party through March 31, 2008.
Other than as provided in the proviso immediately preceding this sentence,
neither Party shall have any obligation to employ any employees covered by this
Section 8.1 after December 31, 2007. Until the date of any such employee’s
transfer or termination of employment pursuant to this Section 8.1, such
employee shall continue to be employed by, receive compensation from, and
participate in the employee benefit plans of, his or her employer as of the date
of this Agreement, and each of Travelport and OWW shall reimburse the
appropriate member of the other Affiliated Group for compensation and benefits
applicable to employees who until such time as they are terminated or
transferred pursuant to this Section 8.1.

ARTICLE IX

DISPUTE RESOLUTION

Section 9.1  Negotiation.  In the event of a controversy, dispute or claim
arising out of, in connection with, or in relation to the interpretation,
performance, nonperformance, validity or breach of this Agreement or otherwise
arising out of, or in any way related to this Agreement or the Transactions,
including any claim based on contract, tort, statute or constitution (but
excluding any controversy, dispute or claim arising out of any contract relating

46


--------------------------------------------------------------------------------


to the use or lease of real property if any third party is a necessary party to
such controversy, dispute or claim) (collectively, “Agreement Disputes”), the
general counsels of OWW and Travelport and/or such other executive officer
designated by the relevant Party shall negotiate for a reasonable period of time
to settle such Agreement Dispute; provided, that such reasonable period shall
not, unless otherwise agreed by the relevant Parties in writing, exceed thirty
(30) days from the time of receipt by any such Party of written notice of such
Agreement Dispute (“Dispute Notice”); provided, further, that in the event of
any arbitration in accordance with Section 9.2 hereof, the relevant parties
shall not assert the defenses of statute of limitations and laches arising
during the period beginning after the date of receipt of the Dispute Notice, and
any contractual time period or deadline under this Agreement to which such
Agreement Dispute relates occurring after the Dispute Notice is received shall
not be deemed to have passed until such Agreement Dispute has been resolved.

Section 9.2  Arbitration.  If the Agreement Dispute has not been resolved for
any reason after thirty (30) days have elapsed from the receipt by a Party
thereto of a Dispute Notice, such Agreement Dispute shall be determined, at the
request of any relevant Party, by arbitration conducted in New York City, before
and in accordance with the then-existing Commercial Arbitration Rules of the
American Arbitration Association (“AAA”), except as modified herein (the
“Rules”). There shall be three arbitrators. Each Party shall appoint one
arbitrator within twenty (20) days of receipt by respondent of a copy of the
demand for arbitration. The two Party-appointed arbitrators shall have twenty
(20) days from the appointment of the second arbitrator to agree on a third
arbitrator who shall chair the arbitral tribunal. Any arbitrator not timely
appointed by the parties shall be appointed by the AAA in accordance with the
listing, ranking and striking method in the Rules, and in any such procedure,
each Party shall be given a limited number of strikes, excluding strikes for
cause. Any controversy concerning whether an Agreement Dispute is an arbitrable
Agreement Dispute, whether arbitration has been waived, whether an assignee of
this Agreement is bound to arbitrate, or as to the interpretation of
enforceability of this Article VIII shall be determined by the arbitrators. In
resolving any Agreement Dispute, the parties intend that the arbitrators shall
apply the substantive Laws of the State of New York, without regard to any
choice of law principles thereof that would mandate the application of the laws
of another jurisdiction. The parties intend that the provisions to arbitrate set
forth herein be valid, enforceable and irrevocable, and any award rendered by
the arbitrators shall be final and binding on the parties. The parties agree to
comply and cause the members of their applicable group to comply with any award
made in any such arbitration proceedings and agree to enforcement of or entry of
judgment upon such award, in any court of competent jurisdiction, including (a)
the Supreme Court of the State of New York, New York County, or (b) the United
States District Court for the Southern District of New York. The arbitrators
shall be entitled, if appropriate, to award any remedy in such proceedings,
including monetary damages, specific performance and all other forms of legal
and equitable relief; provided, however, the arbitrators shall not be entitled
to award punitive, exemplary, treble or any other form of non-compensatory
damages unless in connection with indemnification for a Third Party Claim (and
in such a case, only to the extent awarded in such Third Party Claim). Without
limiting the provisions of the Rules, unless otherwise agreed in writing by or
among the relevant parties or permitted by this Agreement, the relevant parties
shall keep, and shall cause the members of their applicable group to keep,
confidential all matters relating to the arbitration or the award, and any
negotiations, conferences and discussions pursuant to this Article VIII shall be
treated as compromise and settlement negotiations; provided, that such matters
may be

47


--------------------------------------------------------------------------------


disclosed (i) to the extent reasonably necessary in any proceeding brought to
enforce the award or for entry of a judgment upon the award and (ii) to the
extent otherwise required by Law or stock exchange. Nothing said or disclosed,
nor any document produced, in the course of any negotiations, conferences and
discussions that is not otherwise independently discoverable shall be offered or
received as evidence or used for impeachment or for any other purpose in any
current or future arbitration. Nothing contained herein is intended to or shall
be construed to prevent either Party from applying to any court of competent
jurisdiction for interim measures or other provisional relief in connection with
the subject matter of any Agreement Disputes. Without prejudice to such
provisional remedies as may be available under the jurisdiction of a court, the
arbitral tribunal shall have full authority to grant provisional remedies and to
direct the parties to request that any court modify or vacate any temporary or
preliminary relief issued by such court, and to award damages for the failure of
either Party to respect the arbitral tribunal’s orders to that effect.

Section 9.3  Confidentiality Arbitration Proceedings.  Except to the extent
necessary in connection with arbitration of any Dispute under this Agreement, a
court challenge to the arbitration contemplated by Section 9.1 hereof or for
enforcement of an arbitral award, information concerning (i) the existence of an
arbitration pursuant to Section 9.1 hereof, (ii) any documentary or other
evidence given by a Party or a witness in the arbitration and (iii) the
arbitration award may not be disclosed by the tribunal administrator, the
arbitrators, either Party or its counsel to any Person or entity not connected
with the proceeding unless required by law or by a court or competent regulatory
body, and then only to the extent of disclosing what is legally required.  A
Party filing any document arising out of or relating to any arbitration in court
shall seek from the court confidential treatment for such document.

ARTICLE X

MISCELLANEOUS

Section 10.1  Notices.  All notices and other communications provided for
hereunder shall be dated and in writing and shall be deemed to have been given
(a) when delivered, if delivered personally, sent by confirmed telecopy or sent
by registered or certified mail, return receipt requested, postage prepaid, (b)
on the next Business Day if sent by overnight courier and (c) when received if
delivered otherwise.  Such notices shall be delivered to the address set forth
below, or to such other address as a Party shall have furnished to the other
Party in accordance with this Section.

If to Travelport or any other member of the Travelport Affiliated Group, to:

Eric J. Bock

Executive Vice President and General Counsel

Travelport Limited

400 Interpace Parkway, Bldg. A

Parsippany, NJ 07054

Phone: (973) 939-1000

Fax: (973) 939-1199

48


--------------------------------------------------------------------------------


If to OWW or any other member of the OWW Affiliated Group, to:

General Counsel

Orbitz Worldwide, Inc.

500 W. Madison St., Suite 1000

Chicago, IL 60661

Phone: (312) 894-5000

Facsimile: (312) 894-4855

Section 10.2  Binding Nature of Agreement.  This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto or their
successors in interest, except as expressly otherwise provided herein. If the
outstanding Common Stock is converted into or exchanged or substituted for other
securities issued by any other Person, as a condition to the effectiveness of
the merger, consolidation, reclassification, share exchange or other transaction
pursuant to which such conversion, exchange, substitution or other transaction
takes place, such other Person shall automatically become bound hereby with
respect to such other securities constituting Registrable Securities and, if
requested by Travelport or a permitted Transferee, shall further evidence such
obligation by executing and delivering to Travelport and such Transferee a
written agreement to such effect in form and substance satisfactory to
Travelport.

Section 10.3  Descriptive Headings.  The descriptive headings of the several
articles and sections of this Agreement are inserted for reference only and
shall not limit or otherwise affect the meaning hereof.

Section 10.4  Remedies.  Without limiting the rights of each Party hereto to
pursue any and all other legal and equitable rights available to such Party for
the other parties’ failure to perform their obligations under this Agreement,
the parties hereto acknowledge and agree that the remedy at law for any failure
to perform their obligations hereunder would be inadequate and that each of
them, respectively, shall be entitled to specific performance, injunctive relief
or other equitable remedies in the event of any such failure.  Without limiting
the generality of the foregoing, OWW acknowledges and agrees that (a) its
covenants and obligations hereunder are special, unique and relate to matters of
extraordinary importance to Travelport, that in the event OWW fails to perform,
observe or discharge any of its obligations under this agreement, Travelport
will be irreparably harmed and that no remedy at law will provide adequate
relief to Travelport and (b) Travelport shall be entitled to a temporary
restraining order and temporary and permanent injunctive and other equitable
relief in case of any failure by OWW to perform, observe or discharge any of its
covenants or obligations hereunder and without the necessity of proving actual
damages.  The remedies provided herein shall be cumulative and shall not
preclude assertion by either Party hereto of any other rights or the seeking of
any other remedies, either legal or equitable, against the other Party hereto.

Section 10.5  Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights and duties of the parties shall be governed by,
the laws of the State of New York without regard to the principles of conflicts
of law other than Section 5-1401 of the General Obligations Law of the State of
New York.

49


--------------------------------------------------------------------------------


Section 10.6  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument.

Section 10.7  Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.  To the
extent that any such provision is so held to be invalid, illegal or
unenforceable, Travelport and OWW shall in good faith use their best efforts to
find and effect an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

Section 10.8  Confidential Information.

(a)          Notwithstanding any termination of this Agreement, for a period of
five (5) years from the date hereof the Parties shall hold, and shall cause each
of their respective Subsidiaries to hold, and shall each cause their respective
officers, employees, agents, consultants and advisors to hold, in strict
confidence, and not to disclose or release or use, without the prior written
consent of the other Party, any and all Confidential Information (as defined
herein) concerning the other Party; provided, that the Parties may disclose, or
may permit disclosure of, Confidential Information (i) to their respective
auditors, attorneys, financial advisors, bankers and other appropriate
consultants and advisors who have a need to know such information and are
informed of their obligation to hold such information confidential to the same
extent as is applicable to the Parties and in respect of whose failure to comply
with such obligations, the applicable Party will be responsible, (ii) if the
Parties or any of their respective Subsidiaries are required or compelled to
disclose any such Confidential Information by judicial or administrative process
or by other requirements of law or stock exchange rule, (iii) as required in
connection with any legal or other proceeding between the Parties, (iv) as
necessary in order to permit a Party or its Affiliates to prepare and disclose
their financial statements, tax returns or other required disclosures, (v) in
connection with arbitration of any arbitration pursuant to Section 9.3, (vi) if
such information otherwise becomes generally available to the public (other than
through the Party which is holding such Confidential Information in confidence)
or (vii) information relating to or disclosed in the IPO S-1.  Notwithstanding
the foregoing, in the event that any demand or request for disclosure of
Confidential Information is made pursuant to clause (ii) above, each Party, as
applicable, shall promptly notify the other of the existence of such request or
demand and shall provide the other a reasonable opportunity to seek an
appropriate protective order or other remedy, which such Party will cooperate in
obtaining. In the event that such appropriate protective order or other remedy
is not obtained, the Party whose Confidential Information is required to be
disclosed shall or shall cause the other Party to furnish, or cause to be
furnished, only that portion of the Confidential Information that is legally
required to be disclosed and shall take commercially reasonable steps to ensure
that confidential treatment is accorded such information.

(b)         Notwithstanding anything to the contrary set forth herein, (i) the
Parties shall be deemed to have satisfied their obligations hereunder with
respect to Confidential Information

50


--------------------------------------------------------------------------------


if they exercise the same degree of care (but no less than a reasonable degree
of care) as they take to preserve confidentiality for their own similar
information and (ii) confidentiality obligations provided for in any agreement
between each Party or its Subsidiaries and their respective employees shall
remain in full force and effect. Notwithstanding anything to the contrary set
forth herein, Confidential Information of either Party rightfully in the
possession of and used by the other Party in the operation of its business as of
the date hereof may continue to be used by such Party in possession of the
Confidential Information in and only in the operation of such business;
provided, that such use is not competitive in nature (except as permitted or
provided to the contrary in the Ancillary Agreements, the Continuing Agreements
or any other agreements among the Parties or their Affiliates), and may be used
only so long as the Confidential Information is maintained in confidence and not
disclosed in violation of Section 10.8(a), except that Confidential Information
may be disclosed to third parties other than those listed in Section 10.8(a),
provided that such disclosure to such other third parties and any associated use
of such information must be pursuant to a written agreement containing
confidentiality obligations at least as protective of the Parties’ rights to
Confidential Information as those contained in this Agreement. Such continued
right to use may not be transferred (directly or indirectly) to any third party
without the prior written consent of the applicable Party, except pursuant to
Section 10.11.

(c)          Each Party acknowledges that it and the other members of their
respective Affiliated Groups may have in their possession confidential or
proprietary information of third parties that was received under confidentiality
or non-disclosure agreements with such third party prior to the date hereof.
Each Party will hold, and will cause the other members of their respective
Affiliated Groups and their respective representatives to hold, in strict
confidence the confidential and proprietary information of third parties to
which they or any other member of their respective Affiliated Groups has access,
in accordance with the terms of any agreements entered into prior to the date
hereof between either Party or any other member of their respective Affiliated
Groups and such third parties.

(d)         Notwithstanding anything to the contrary in this Section 10.8,
information that is subject to provisions contained in any other agreement
between the Parties (or members of their respective Affiliated Groups) shall be
governed by the provisions of such other agreement rather than this Section
10.8.

Section 10.9  Amendment and Modification.  Subject to applicable law, this
Agreement may be amended, modified or supplemented only by written agreement
executed by the parties hereto.

Section 10.10  Entire Agreement.  This Agreement, including any schedules or
exhibits annexed hereto, the Ancillary Agreements and the Continuing Agreements
embody the entire agreement and understanding of the parties hereto in respect
of the Transactions, and shall supersede all previous negotiations, commitments
and writings with respect to such subject matter.  There are no restrictions,
promises, representations, warranties, covenants or undertakings, other than
those expressly set forth or referred to herein.  In the event of any
inconsistency between this Agreement and any schedule hereto, the schedule shall
prevail. In the event and to the extent that there shall be a conflict between
the provisions of this Agreement

51


--------------------------------------------------------------------------------


and the provisions of any Ancillary Agreement or Continuing Agreement, such
Ancillary Agreement or Continuing Agreement shall control, except if otherwise
provided therein.

Section 10.11  Assignment.

(a)          Except as otherwise provided for in this Agreement, and subject to
Section 10.11(b), neither this Agreement nor any of the rights, interests or
obligations of either Party hereto may be assigned by such Party without the
prior written consent of the other Party; provided, however, that all or part of
this Agreement may be assigned by Travelport to other members of the Travelport
Affiliated Group without the prior consent of OWW.

(b)         Notwithstanding Section 10.11(a) or anything else in this Agreement,
Travelport may assign (in whole or in part) the rights, interests or obligations
provided for herein in connection with a merger transaction or the sale by
Travelport of all or substantially all of its Assets or other change of control;
provided, that the surviving entity of such merger or the transferee of such
Assets shall agree in writing, reasonably satisfactory to OWW, to be bound by
the terms of this Agreement as if named as a “Party” hereto.

(c)          Any assignment or other disposition in violation of this Section
10.11 shall be void. Nothing in this Section 10.11 shall affect the ability of
either Party to terminate this Agreement.

Section 10.12  Recapitalization, Dilution Adjustments, etc.  In the event that
any capital stock or other securities are issued in respect of, in exchange for,
or in substitution of, any shares of Common Stock by reason of any
reorganization, recapitalization, reclassification, merger, consolidation,
spin-off, partial or complete liquidation, stock dividend, split-up, sale of
Assets, distribution to stockholders or combination of the shares of Common
Stock then, in each such case, appropriate adjustments shall be made so as to
fairly and equitably preserve, as far as practicable, the original rights and
obligations of the Parties under this Agreement.

Section 10.13  Other Agreements.  In connection with the execution and delivery
of this Agreement, the agreements listed on Schedule 2.5 and Schedule 10.13
hereto describe all of the agreements, identified as of the date hereof, between
members of the Travelport Affiliated Group and the OWW Affiliated Group in
effect as of the date hereof. The parties hereto agree to review such Continuing
Agreements and Ancillary Agreements, review and identify any other relevant
intercompany agreements and to cooperate to take such further action as may be
necessary for the termination, alteration or amendment of such agreements in
order for such agreements to be consistent with, and to provide for, the
implementation of the Transactions consistent with this Agreement.

Section 10.14  Further Actions.  Each Party hereto shall, on notice of request
from any other Party hereto, take such further action not specifically required
hereby at the expense of the requesting Party, as the requesting Party may
reasonably request for the implementation of the Transactions.

Section 10.15  No Third Party Beneficiaries. Nothing in this Agreement shall
convey any rights upon any Person or entity which is not a Party or a permitted
assignee of a Party to this Agreement.

52


--------------------------------------------------------------------------------


Section 10.16  Drafting of Language.  Each of Travelport and OWW agrees that the
drafting of the language contained in this Agreement was a cooperative effort,
that each Party was equally responsible for such drafting and that it would be
inequitable for either Party to be deemed the “drafter” of any specific language
contained herein pursuant to any judicial doctrine or presumption relating
thereto.

Section 10.17  No Circumvention.  The Parties agree not to directly or
indirectly take any actions, act in concert with any Person who takes an action,
or cause or allow any member of any such Party’s Affiliated Group to take any
actions (including the failure to take a reasonable action) such that the
resulting effect is to materially undermine the effectiveness of any of the
provisions of this Agreement, any Ancillary Agreement or any Continuing
Agreement (including adversely affecting the rights or ability of either Party
to successfully pursue indemnification, contribution or payment pursuant to
Article VI).

53


--------------------------------------------------------------------------------


IN WITNESS HEREOF, the parties have caused this Separation Agreement to be
executed and delivered as of the date first above written.

 

TRAVELPORT LIMITED

 

 

 

 

 

 

 

 

/s/Eric J. Bock

 

 

Name:

Eric J. Bock

 

 

Title:

Executive Vice President and General

 

 

 

Counsel

 

 

 

 

 

 

 

 

ORBITZ WORLDWIDE, INC.

 

 

 

 

 

 

 

 

/s/ James P. Shaughnessy

 

 

Name:

James P. Shaughnessy

 

 

Title:

Senior Vice President, General Counsel

 


--------------------------------------------------------------------------------